John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup J.P. Morgan Securities Scotia Capital (USA) Wells Fargo Securities Co- Managers BBVA Securities KeyBanc Capital Markets U.S. Bancorp Investments (2) Names of Issuers: Duke Energy Indiana, Inc. (3) Title of Securities: DUK 4.9 07/15/43 (4) Date of First Offering: 07/08/13 (5) Amount of Total Offering : $350,000,000 (6) Unit Price of Offering: Comparable Securities 1) Pacific Gas & Electric, C#694308HD2 2) South Carolina Electric & Gas, C#837004CG3 3 ) Georgia Power Company, C#373334KA8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 109 years (9) Trade Date: 07/08/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 405,000 bonds @ $99.547 $403,165.35 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.547 $9,954,700.00 1 (14) % of Portfolio Assets Applied to Purchase 0.065% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 109 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Credit Suisse HSBC Co- Managers Citigroup Mizuho Securities J.P. Morgan Morgan Stanley Wells Fargo Securities RBC Capital Markets (2) Names of Issuers: Oracle Corporation (3) Title of Securities: ORCL 2.375 01/15/19 (4) Date of First Offering: 07/09/13 (5) Amount of Total Offering : $1,500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Lexmark International, C#529772AF2 2) IBM Corporation, C#459200HH7 3 ) Texas Instruments, C#882508AU8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.300%). (8) Years of Issuer’s Operations: 36 years (9) Trade Date: 07/09/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,905,000 bonds @ $99.652 $1,898,370.60 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 65,000,000 bonds @ $99.652 $64,773,800 1 (14) % of Portfolio Assets Applied to Purchase 0.304% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 36 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/9/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup RBC Capital Markets BofA Merrill Lynch Regions Securities BNY Mellon Capital Markets US Bancorp J.P. Morgan Wells Fargo Securities Morgan Stanley Co- Managers BB&T Capital Markets Capital One Securities BBVA Securities Comerica Securities Mitsubishi UFJ Securities Raymond James Moelis & Company SMBC Nikko PNC Capital Markets (2) Names of Issuers: Realty Income Corporation (3) Title of Securities: O 4.65 08/01/23 (4) Date of First Offering: 07/09/13 (5) Amount of Total Offering : $750,000,000 (6) Unit Price of Offering: Comparable Securities 1) EPR Properties, C#26884UAA7 2) DDR Corporation, C#23317HAB8 3 ) Health Care REIT, C#42217KBA3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). (8) Years of Issuer’s Operations: 44 years (9) Trade Date: 07/09/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 380,000 bonds @ $99.775 $379,145.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.775 $14,966,250.00 (14) % of Portfolio Assets Applied to Purchase 0.061% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 44 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/9/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Credit Suisse HSBC Co- Managers Citigroup Mizuho Securities J.P. Morgan Morgan Stanley Wells Fargo Securities RBC Capital Markets (2) Names of Issuers: Oracle Corporation (3) Title of Securities: ORCL 3.625 07/15/23 (4) Date of First Offering: 07/09/13 (5) Amount of Total Offering : $1,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Motorola Solutions, C#620076BC2 2) Texas Instruments, C#882508AW4 3 ) Microsoft, C#594918AQ7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.400%). (8) Years of Issuer’s Operations: 36 years (9) Trade Date: 07/09/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 570,000 bonds @ $99.098 $564,858.60 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 21,000,000 bonds @ $99.098 $20,810,580.00 1 (14) % of Portfolio Assets Applied to Purchase 0.090% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 36 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/9/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs Co- Managers ABN AMRO Securities ANZ Investment Bank Banca IMI Barclays BB&T Capital Markets BBVA Securities BMO Capital Markets BNY Mellon Capital Markets Credit Agricole Securities (USA) DBS Bank Fifth Third Securities Lloyds Securities Mizuho Securities USA RBC Capital Markets SMBC Nikko Standard Chartered Bank SunTrust Robinson Humphrey US Bancorp UniCredit Capital Markets Wells Fargo Securities CastleOak Securities Drexel Hamilton Mischler Financial Group Ramirez & Co. (2) Names of Issuers: Goldman Sachs Group (3) Title of Securities: GS 2.9 07/19/18 (4) Date of First Offering: 07/16/13 (5) Amount of Total Offering : $2,500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Morgan Stanley, C#6174467U7 2) JPMorgan Chase & Co., 46625HJG6 3 ) NYSE Euronext, C#629491AB7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.350%). (8) Years of Issuer’s Operations: 144 years (9) Trade Date: 07/16/13 (10) Portfolio Assets on Trade Date: 1 (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,700,000 bonds @ $99.917 $1,698,589.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 45,000,000 bonds @ $99.917 $44,962,650.00 (14) % of Portfolio Assets Applied to Purchase 0.271% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 144 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/16/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs RBS Securities JP Morgan Securities Co- Managers Mitsubishi UFJ Securities BofA Merrill Lynch RBC Capital Markets Wells Fargo Securities US Bancorp Investments (2) Names of Issuers: ERAC USA Finance (3) Title of Securities: ENTERP 2.8 11/01/18 144A (4) Date of First Offering: 07/18/13 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Toyota Motor Credit Corp., C#89233P7E0 2) Carnival Corporation, C#143658AY8 3 ) Amazon, C#023135AH9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). (8) Years of Issuer’s Operations: 56 years (9) Trade Date: 07/18/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 395,000 bonds @ $99.852 $394,415.40 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.852 $17,973,360.00 1 (14) % of Portfolio Assets Applied to Purchase 0.067% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 56 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/18/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Co- Managers Deutsche Bank Securities Credit Agricole Securities Goldman, Sachs & Co. Drexel Hamilton HSBC Securities (USA) Inc. Goto Capital Markets J.P. Morgan Securities LLC MFR Securities UBS Securities Mischler Financial Group Wells Fargo Securities National Bank of Canada ABN AMRO Securities Nomura Securities Banca IMI PNC Capital Markets BBVA Securities RBC Capital Markets BNY Mellon Capital Markets Samuel A. Ramirez & Co. C.L. King & Associates SMBC Nikko Securities Capital One Securities SunTrust Robinson Humphrey CIBC World Markets Swedbank AB (2) Names of Issuers: Citigroup (3) Title of Securities: C 1.7 07/15/16 (4) Date of First Offering: 07/18/13 (5) Amount of Total Offering : $1,500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Morgan Stanley, C#61746BDG8 2) Western Union Co., C#959802AQ2 3 ) Santander Holdings USA, C#80282KAB2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.250%). (8) Years of Issuer’s Operations: 201 years (9) Trade Date: 07/18/13 (10) Portfolio Assets on Trade Date: 1 (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,420,000 bonds @ $99.953 $1,419,332.60 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 41,000,000 bonds @ $99.953 $40,980,730.00 (14) % of Portfolio Assets Applied to Purchase 0.241% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 201 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/18/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch US Bancorp Citigroup Wells Fargo Securities RBS Co- Managers BNY Mellon Capital Markets Mitsubishi UFJ Securities CastleOak Securities PNC Capital Markets Drexel Hamilton RBC Capital Markets Fifth Third Securities (2) Names of Issuers: The Kroger Co. (3) Title of Securities: KR 5.15 08.01.43 (4) Date of First Offering: 07/18/13 (5) Amount of Total Offering : $400,000,000 (6) Unit Price of Offering: Comparable Securities 1) Philip Morris International, C#718172AW9 2) Pepsico, C#713448CC0 3 ) Estee Lauder Co., C#29736RAF7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 130 years (9) Trade Date: 07/18/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 350,000 bonds @ $99.665 $348,827.50 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.665 $14,949,750.00 (14) % of Portfolio Assets Applied to Purchase 0.059% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 130 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/18/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch US Bancorp Citigroup Wells Fargo Securities RBS Co- Managers BNY Mellon Capital Markets Mitsubishi UFJ Securities CastleOak Securities PNC Capital Markets Drexel Hamilton RBC Capital Markets Fifth Third Securities (2) Names of Issuers: The Kroger Co. (3) Title of Securities: KR 3.85 08/01/23 (4) Date of First Offering: 07/18/13 (5) Amount of Total Offering : $600,000,000 (6) Unit Price of Offering: Comparable Securities 1) Hershey Company, C#427866AT5 2) Pepsico, C#713448CG1 3 ) Estee Lauder Co., C#29736RAE0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). (8) Years of Issuer’s Operations: 130 years (9) Trade Date: 07/18/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 600,000 bonds @ $99.958 $599,748.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 26,000,000 bonds @ $99.958 $25,989,080.00 (14) % of Portfolio Assets Applied to Purchase 0.102% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 130 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/18/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Credit Suisse Citigroup Deutsche Bank Securities RBS Goldman Sachs Co- Managers Barclays Capital BNY Mellon Credit Agricole Securities (USA) ING Financial Markets J.P. Morgan Securities Lloyds Securities Merrill Lynch, Pierce, Fenner & Smith Mitsubishi UFJ Morgan Stanley & Co. nabSecurities Natixis Securities Americas Nomura Securities PNC Capital Markets RBC Capital Markets Scotia Capital (USA) Standard Chartered SunTrust Robinson Humphrey U.S. Bancorp UBS Securities Wells Fargo Securities (2) Names of Issuers: ING U.S. (3) Title of Securities: VOYA 5.7 07/15/43 (4) Date of First Offering: 07/23/13 (5) Amount of Total Offering : $400,000,000 (6) Unit Price of Offering: Comparable Securities 1) Aon, C#00185AAC8 2) Jefferies Group, C#472319AM4 3 ) MetLife, C#59156RBD9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 22 years (9) Trade Date: 07/23/13 (10) Portfolio Assets on Trade Date: 1 (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 185,000 bonds @ $99.646 $184,345.10 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 8,000,000 bonds @ $99.646 $7,971,680.00 (14) % of Portfolio Assets Applied to Purchase 0.031% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 22 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/23/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books RBC Capital Markets Goldman Sachs Co- Managers ANZ Securities nabSecurities Capital One Securities Santander Investment Securities Credit Agricole Securities (USA) SG Americas Securities HSBC Securities (USA) SunTrust Robinson Humphrey ING Financial Markets TD Securities (USA) Lloyds Securities Wells Fargo Securities (2) Names of Issuers: Royal Bank of Canada (3) Title of Securities: RY 2.2 07/27/18 (4) Date of First Offering: 07/24/13 (5) Amount of Total Offering : $2,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) BB&T Corporation, C#05531FAN3 2) Canadian Imperial Bank, C#136069FA4 3 ) Corpbanca, C#21987AAB6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.250%). (8) Years of Issuer’s Operations: 149 years (9) Trade Date: 07/24/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,700,000 bonds @ $100 $1,700,000.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 67,500,000 bonds @ $100 $67,500,000.00 (14) % of Portfolio Assets Applied to Purchase 0.289 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 149 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/24/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital Deutsche Bank Securities Citigroup Global Markets Wells Fargo Securities Co- Managers ANZ Securities nabSecurities Mitsubishi UFJ Securities TD Securities Mizuho Securities USA U.S. Bancorp Investments CastleOak Securities Samuel A. Ramirez & Co. Lebenthal & Co. The Williams Capital Group (2) Names of Issuers: American Express Credit Corporation (3) Title of Securities: AXP 1.3 07/29/16, C#0258M0DG1 (4) Date of First Offering: 07/24/13 (5) Amount of Total Offering : $1,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) General Electric Capital Corporation, C#36962G6Z2 2) Capital One Financial Corporation, C#14040HBA2 3 ) Western Union Company, C#959802AQ2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.250%). (8) Years of Issuer’s Operations: 163 years (9) Trade Date: 07/24/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,020,000 bonds @ $99.977 $1,019,765.40 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 47,000,000 bonds @ $99.977 $46,989,190.00 (14) % of Portfolio Assets Applied to Purchase 0.174 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 163 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/24/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofAMerrill Lynch Morgan Stanley Co- Managers Citigroup Global Markets Credit Suisse U.S. Bancorp Investments J.P. Morgan HSBC Securities (USA) Wells Fargo Securities Barclays Capital (2) Names of Issuers: The Travelers Companies, Inc. (3) Title of Securities: TRV 4.6 08/01/43 (4) Date of First Offering: 07/25/13 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Aon PLC, C#00185AAC8 2) MetLife, C#59156RBD9 3 ) Jefferies Group, C#472319AM4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 160 years (9) Trade Date: 07/25/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 475,000 bonds @ $99.742 $473,774.50 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 17,000,000 bonds @ $99.742 $16,956,140.00 1 (14) % of Portfolio Assets Applied to Purchase 0.081 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 160 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/25/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofAMerrill Lynch DNB Markets Morgan Stanley Mitsubishi UFJ Securities Wells Fargo Securities Mizuho Securities Credit Suisse Securities Scotia Capital Co- Managers Credit Agricole Securities (USA) CIBC World Markets Societe Generale RBS Securities SunTrust Robinson Humphrey (2) Names of Issuers: Kinder Morgan Energy Partners (3) Title of Securities: KMP 2.65 02/01/19 (4) Date of First Offering: 07/29/13 (5) Amount of Total Offering : $800,000,000 (6) Unit Price of Offering: Comparable Securities 1) Petrobras Global Finance, C#71647NAB5 2) BP Capital Markets, C#05565QCE6 3 ) CNOOC Finance 2013, C#12625GAB0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.350%). (8) Years of Issuer’s Operations: 16 years (9) Trade Date: 07/29/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 340,000 bonds @ $99.858 $339,517.20 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.858 $17,974,440 (14) % of Portfolio Assets Applied to Purchase 0.061 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 16 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Global Markets RBS Securities Deutsche Bank Securities Goldman, Sachs & Co. HSBC Securities (USA) Co- Managers Barclays Capital Wells Fargo Securities BofA Merrill Lynch BBVA Securities Credit Suisse Lloyds Securities DnB Markets) Scotiabank Morgan Stanley SMBC Nikko J.P Morgan Standard Chartered Bank Mitsubishi UFJ Securities ANZ Securities US Bancorp BNY Mellon Securities (2) Names of Issuers: Halliburton Company (3) Title of Securities: HAL 4.75 08/01/43 (4) Date of First Offering: 07/29/13 (5) Amount of Total Offering : $900,000,000 (6) Unit Price of Offering: Comparable Securities 1) Statoil ASA, C#85771PAL6 2) Petrobras Global Finance, C#71647NAA7 3 ) Sunoco Logistics Partners Operations, C#86765BAM1 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 94 years (9) Trade Date: 07/29/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 340,000 bonds @ $99.794 $339,299.60 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.794 $9,979,400.00 (14) % of Portfolio Assets Applied to Purchase 0.061% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 94 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Global Markets RBS Securities Deutsche Bank Securities J.P. Morgan Securities HSBC Securities (USA) Co- Managers Barclays Capital Wells Fargo Securities BofA Merrill Lynch BBVA Securities Credit Suisse Lloyds Securities DnB Markets) Scotiabank Goldman, Sachs & Co. SMBC Nikko Mitsubishi UFJ Securities Standard Chartered Bank Morgan Stanley ANZ Securities US Bancorp BNY Mellon Securities (2) Names of Issuers: Halliburton Company (3) Title of Securities: HAL 2 08/01/18 (4) Date of First Offering: 07/29/13 (5) Amount of Total Offering : $400,000,000 (6) Unit Price of Offering: Comparable Securities 1) CNOOC Finance 2013, C#12625GAB0 2) Petrobras Global Finance, C#71647NAB5 3 ) BP Capital Markets, C#05565QCE6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.600%). (8) Years of Issuer’s Operations: 94 years (9) Trade Date: 07/29/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 855,000 bonds @ $99.929 $854,392.95 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.929 $24,982,250 (14) % of Portfolio Assets Applied to Purchase 0.153% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 94 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Global Markets RBS Securities Deutsche Bank Securities Morgan Stanley HSBC Securities (USA) Co- Managers Barclays Capital Wells Fargo Securities BofA Merrill Lynch BBVA Securities Credit Suisse Lloyds Securities DnB Markets) Scotiabank Goldman, Sachs & Co. SMBC Nikko J.P Morgan Standard Chartered Bank Mitsubishi UFJ Securities ANZ Securities US Bancorp BNY Mellon Securities (2) Names of Issuers: Halliburton Company (3) Title of Securities: HAL 3.5 08/01/23 (4) Date of First Offering: 07/29/13 (5) Amount of Total Offering : $1,100,000,000 (6) Unit Price of Offering: Comparable Securities 1) CNOOC Finance 2013, C#12625GAC8 2) Petrobras Global Finance, C#71647NAF6 3 ) BP Capital Markets, C#05565QCD8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). (8) Years of Issuer’s Operations: 94 years (9) Trade Date: 07/29/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 855,000 bonds @ $99.766 $852,999.30 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.766 $24,941,500.00 (14) % of Portfolio Assets Applied to Purchase 0.153% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 94 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley Citigroup J.P. Morgan UBS Investment Bank Co- Managers Barclays Capital Goldman, Sachs & Co. Wells Fargo Securities Credit Suisse Securities (USA) Deutsche Bank Securities Fifth Third Securities BB&T Capital Markets Mizuho Securities USA PNC Capital Markets SMBC Nikko Securities SunTrust Robinson Humphrey U.S. Bancorp Investments (2) Names of Issuers: WellPoint, Inc. (3) Title of Securities: WLP 5.1 01/15/44 (4) Date of First Offering: 07/30/13 (5) Amount of Total Offering : $600,000,000 (6) Unit Price of Offering: Comparable Securities 1) Baxter International, C#071813BG3 2) Pfizer, C#717081DE0 3 ) Merck, C#58933YAJ4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 9 years (9) Trade Date: 07/30/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 240,000 bonds @ $99.865 $239,676.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 9,000,000 bonds @ $99.865 $8,987,850.00 (14) % of Portfolio Assets Applied to Purchase 0.043 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 9 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/30/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P. Morgan Securities Citigroup Global Markets Barclays Capital Goldman, Sachs & Co. Co- Managers Wells Fargo Securities U.S. Bancorp Investments BofA Merrill Lynch The Williams Capital Group Credit Suisse BNY Mellon Capital Markets Deutsche Bank Securities PNC Capital Markets Morgan Stanley & Co. (2) Names of Issuers: The Allstate Corporation (3) Title of Securities: ALL 5.75 08/15/53 (4) Date of First Offering: 08/05/13 (5) Amount of Total Offering : $800,000,000 (6) Unit Price of Offering: Comparable Securities 1) Aon, C#00185AAC8 2) Jefferies Group, C#472319AM4 3 ) MetLife, C#59156RBD9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (1.00%). (8) Years of Issuer’s Operations: 82 years (9) Trade Date: 08/05/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 560,000 bonds @ $100.000 $560,000.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $100.000 $20,000,000.00 (14) % of Portfolio Assets Applied to Purchase 0.101% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 82 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/5/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclays Capital RBC Capital Markets BNP Paribas RBS Securities Citigroup Global Markets UBS Securities Deutsche Bank Securities Co- Managers Banca IMI SMBC Nikko Securities DNB Nor Markets Standard Chartered Bank HSBC Securities US Bancorp Investments Scotia Capital USA Wells Fargo Securities (2) Names of Issuers: Boston Scientific (3) Title of Securities: BSX 4.125 10/01/23 (4) Date of First Offering: 08/08/13 (5) Amount of Total Offering : $450,000,000 (6) Unit Price of Offering: Comparable Securities 1) Celgene Corporation, C#151020AJ3 2) Baxter International, C#071813BL2 3 ) Covidien International Finance, C#22303QAP5 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.650%). (8) Years of Issuer’s Operations: 34 years (9) Trade Date: 08/08/13 (10) Portfolio Assets on Trade Date: $ 555,221,839.50 (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 670,000 bonds @ $99.936 $669,571.20 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 29,000,000 bonds @ $99.936 $28,981,440.00 (14) % of Portfolio Assets Applied to Purchase 0.121% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 34 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclays Capital RBC Capital Markets BNP Paribas RBS Securities Citigroup Global Markets UBS Securities Deutsche Bank Securities Co- Managers Banca IMI SMBC Nikko Securities DNB Nor Markets Standard Chartered Bank HSBC Securities US Bancorp Investments Scotia Capital USA Wells Fargo Securities (2) Names of Issuers: Boston Scientific Corporation (3) Title of Securities: BSX 2.65 10/01/18 (4) Date of First Offering: 08/08/13 (5) Amount of Total Offering : $600,000,000 (6) Unit Price of Offering: Comparable Securities 1) Celgene Corporation, C#151020AK0 2) Baxter International, C#071813BJ7 3 ) Thermo Fisher Scientific, C#883556BB7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.600%). (8) Years of Issuer’s Operations: 34 years (9) Trade Date: 08/08/13 (10) Portfolio Assets on Trade Date: $ 555,221,839.50 (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 840,000 bonds @ $99.954 $839,613.60 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.954 $45,978,840.00 (14) % of Portfolio Assets Applied to Purchase 0.151% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 34 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Goldman, Sachs & Co. BofA Merrill Lynch J.P. Morgan Co- Managers Deutsche Bank Securities Scotiabank Morgan Stanley U.S. Bancorp RBS Securities BBVA Securities SMBC Nikko Credit Agricole CIB Wells Fargo Securities HSBC Securities Credit Suisse ING Financial Markets Mitsubishi UFJ Securities Regions Securities PNC Capital Markets The Williams Capital Group (2) Names of Issuers: Prologis L.P. (3) Title of Securities: PLD 4.25 08/15/23, C#74340XAW1 (4) Date of First Offering: 08/08/13 (5) Amount of Total Offering : $850,000,000 (6) Unit Price of Offering: Comparable Securities 1) Alexander Real Estate, C#015271AD1 2) DDR Corporation, C#23317HAB8 3 ) ERP Operating LP, C#26884AB0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). (8) Years of Issuer’s Operations: 30 years (9) Trade Date: 08/08/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 1,175,000 bonds @ $99.742 $1,171,968.50 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $99.742 $34,909,700.00 (14) % of Portfolio Assets Applied to Purchase 0.211% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merill Lynch Wells Fargo Securities Citigroup BNP Paribas J.P. Morgan Mizuho Securities RBS RBC Capital Markets Deutsche Bank Securities SMBC Nikko Morgan Stanley Co- Managers Guggenheim Securities The Williams Group Lloyds Securities Santender U.S. Bancorp Banca IMI BNY Mellon Capital Markets (2) Names of Issuers: Viacom Inc. (3) Title of Securities: VIA 5.85 09/01/43, C#92553PAU6 (4) Date of First Offering: 08/12/13 (5) Amount of Total Offering : $1,250,000,000 (6) Unit Price of Offering: Comparable Securities 1) Vodafone Group, C#92857WBD1 2) Apple, C#037833AL4 3 ) Microsoft, C#594918AR5 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 7 years (9) Trade Date: 08/12/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 675,000 bonds @ $99.353 $670,632.75 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 21,000,000 bonds @ $99.353 $20,864,130.00 (14) % of Portfolio Assets Applied to Purchase 0.122% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 7 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merill Lynch Wells Fargo Securities Citigroup BNP Paribas J.P. Morgan Mizuho Securities RBS RBC Capital Markets Deutsche Bank Securities SMBC Nikko Morgan Stanley Co- Managers Guggenheim Securities The Williams Group Lloyds Securities Santender U.S. Bancorp Banca IMI BNY Mellon Capital Markets (1) Names of Issuers: Viacom Inc. (2) Title of Securities: VIA 4.25 09/01/23, C#92553PAT9 (3) Date of First Offering: 08/12/13 (4) Amount of Total Offering : $1,250,000,000 (5) Unit Price of Offering: Comparable Securities 1) Telefonica Emisiones SAU, C#87938WAR4 2) AT&T, C#00206RBN1 3 ) Baidu, C#056752AB4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). (8) Years of Issuer’s Operations: 7 years (9) Trade Date: 08/12/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 675,000 bonds @ $98.968 $668,034.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 37,000,000 bonds @ $98.968 $36,618,160.00 (14) % of Portfolio Assets Applied to Purchase 0.122% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 7 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merill Lynch Wells Fargo Securities Citigroup BNP Paribas J.P. Morgan Mizuho Securities RBS RBC Capital Markets Deutsche Bank Securities SMBC Nikko Morgan Stanley Co- Managers Guggenheim Securities The Williams Group Lloyds Securities Santender U.S. Bancorp Banca IMI BNY Mellon Capital Markets (1) Names of Issuers: Viacom Inc. (2) Title of Securities: VIA 2.5 09/01/18, C#92553PAS1 (3) Date of First Offering: 08/12/13 (4) Amount of Total Offering : $500,000,000 (5) Unit Price of Offering: Comparable Securities 1) Telefonica Emisiones SAU, C#87938WAQ6 2) Vodafone Group , C#92857WBE9 3 ) Baidu, C#056752AA6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). (8) Years of Issuer’s Operations: 7 years (9) Trade Date: 08/12/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 335,000 bonds @ $99.423 $333,067.05 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 27,000,000 bonds @ $99.423 $26,844,210.00 (14) % of Portfolio Assets Applied to Purchase 0.061% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 7 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays RBS BNP Paribas Wells Fargo Securities Co- Managers (2) Names of Issuers: Virginia Electric and Power Company (3) Title of Securities: D 4.65 08/15/43, C#927804FP4 (4) Date of First Offering: 08/12/13 (5) Amount of Total Offering : $585,000,000 (6) Unit Price of Offering: Comparable Securities 1) Southern Power Company, C#843646AJ9 2) PPL Electric Utilities, C#6951UAR4 3 ) South Carolina Electric & Gas, C#837004CG3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 30 years (9) Trade Date: 08/12/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 675,000 bonds @ $99.952 $674,676.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.952 $19,990,400.00 1 (14) % of Portfolio Assets Applied to Purchase 0.123% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Mitsubishi UFJ Securities Wells Fargo Securities UBS Investment Bank Co- Managers U.S. Bancorp Goldman, Sachs & Co. Barclays Ramirez & Co., Inc. Deutsche Bank Securities (2) Names of Issuers: Westar Energy (3) Title of Securities: WR 4.625 09/01/43, C#95709TAK6 (4) Date of First Offering: 08/12/13 (5) Amount of Total Offering : $250,000,000 (6) Unit Price of Offering: Comparable Securities 1) Southern Power Company, C#843646AJ9 2) PPL Electric Utilities, C#6951UAR4 3 ) South Carolina Electric & Gas, C#837004CG3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 104 years (9) Trade Date: 08/12/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 340,000 bonds @ $99.998 $339,993.20 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.998 $9,999,800.00 (14) % of Portfolio Assets Applied to Purchase 0.062% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 104 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P Morgan Securities U.S. Bancorp Investments Morgan Stanley & Co. Wells Fargo Securities Co- Managers BB&T Capital Markets Fifth Third Securities Commerz Markets The Williams Capital Group (2) Names of Issuers: The Southern Company (3) Title of Securities: SO 2.45 09/01/19, C#842587CJ4 (4) Date of First Offering: 08/21/13 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Duke Energy Corporation, C#26441CAK1 2) Virginia Electric & Power, C#927804FM1 3 ) American Electric Power, C#025537AF8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.600%). (8) Years of Issuer’s Operations: 68 years (9) Trade Date: 08/21/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 607,000 bonds @ $99.798 $605,773.60 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.798 $17,963,640.00 1 (14) % of Portfolio Assets Applied to Purchase 0.112% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 68 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/21/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Goldman, Sachs & Co. Credit Suisse Securities J.P. Morgan Securities Deutsche Bank Securities Co- Managers Barclays Capital Sun Trust Robinson Humphrey BNY Mellon Capital Markets TD Securities (USA) Citigroup Global Markets The Williams Capital Group Fifth Third Securities U.S. Bancorp Investments Morgan Stanley & Co. Wells Fargo Securities RBC Capital Markets Lebenthal & Co., RBS Securities (2) Names of Issuers: The Home Depot, Inc. (3) Title of Securities: HD 4.875 02/15/44, C#437076BD3 (4) Date of First Offering: 09/03/13 (5) Amount of Total Offering : $1,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Altria Group, C#02209SAQ6 2) Philip Morris Intl, C#718172AW9 3 ) Anheuser-Busch, C#035242AB2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.875%). (8) Years of Issuer’s Operations: 35 years (9) Trade Date: 09/03/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 380,000 bonds @ $98.506 $374,322.80 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $98.506 $12,805,780.00 (14) % of Portfolio Assets Applied to Purchase 0.069% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 35 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/3/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Goldman, Sachs & Co. Credit Suisse Securities J.P. Morgan Securities Deutsche Bank Securities Co- Managers Barclays Capital Sun Trust Robinson Humphrey BNY Mellon Capital Markets TD Securities (USA) Citigroup Global Markets The Williams Capital Group Fifth Third Securities U.S. Bancorp Investments Morgan Stanley & Co. Wells Fargo Securities RBC Capital Markets Lebenthal & Co., RBS Securities (2) Names of Issuers: The Home Depot, Inc. (3) Title of Securities: HD 3.75 02/15/24, C# 437076BC5 (4) Date of First Offering: 09/03/13 (5) Amount of Total Offering : $1,100,000,000 (6) Unit Price of Offering: Comparable Securities 1) Amazon, C#023135AJ5 2) Stanley Black & Decker, C#854502AD3 3 ) Wyndham Worldwide, C#98310WAL2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.450%). (8) Years of Issuer’s Operations: 35 years (9) Trade Date: 09/03/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 990,000 bonds @ $99.481 $984,861.90 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.481 $29,844,300.00 (14) % of Portfolio Assets Applied to Purchase 0.183 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 35 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/3/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Lloyds Securities BMO Capital Markets Mitsubishi UFJ Securities BofA Merrill Lynch Wells Fargo Securities Citigroup UBS Investment Bank Co- Managers Blaylock Robert Van Deutsche Bank Securities BNY Mellon Capital Markets Scotia Bank Securities (2) Names of Issuers: CME Group Inc. (3) Title of Securities: CME 5.3 09/15/43, C#12572QAF2 (4) Date of First Offering: 09/04/13 (5) Amount of Total Offering : $750,000,000 (6) Unit Price of Offering: Comparable Securities 1) JPMorgan Chase, C#46625HJM3 2) Prudential Financial, C#74432QBY0 3 ) Aon, C#00185AAC8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.875%). (8) Years of Issuer’s Operations: 6 years (9) Trade Date: 09/04/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 655,000 bonds @ $99.82 $653,821.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.82 $24,955,000.00 (14) % of Portfolio Assets Applied to Purchase 0.122% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 6 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/4/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch RBS Deutsche Bank Securities Co- Managers Barclays Goldman, Sachs & Co. Citigroup RBC Capital Markets J.P. Morgan SMBC Nikko Morgan Stanley BOSC, Inc. UBS Investment Bank UMB Financial Services US Bancorp The Williams Capital Group Wells Fargo Securities Tuohy Brothers BB&T Capital Markets (2) Names of Issuers: Oneok Partners (3) Title of Securities: OKS 3.2 09/15/18, C#68268NAK9 (4) Date of First Offering: 09/09/13 (5) Amount of Total Offering : $425,000,000 (6) Unit Price of Offering: Comparable Securities 1) Total Capital SA, C#89152UAG7 2) Petrobras Global Finance, C#71647NAB5 3 ) BP Capital Markets, C#05565QCE6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.600%). (8) Years of Issuer’s Operations: 20 years (9) Trade Date: 09/09/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 335,000 bonds @ $99.935 $334,782.25 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 17,000,000 bonds @ $99.935 $16,988,950.00 (14) % of Portfolio Assets Applied to Purchase 0.062% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 20 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/9/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch RBS Deutsche Bank Securities Co- Managers Barclays Goldman, Sachs & Co. Citigroup RBC Capital Markets J.P. Morgan SMBC Nikko Morgan Stanley BOSC, Inc. UBS Investment Bank UMB Financial Services US Bancorp The Williams Capital Group Wells Fargo Securities Tuohy Brothers BB&T Capital Markets (2) Names of Issuers: Oneok Partners (3) Title of Securities: OKS 6.2 09/15/43, C#68268NAM5 (4) Date of First Offering: 09/09/13 (5) Amount of Total Offering : $400,000,000 (6) Unit Price of Offering: Comparable Securities 1) Sunoco Logistics Partner, C#86765BAM1 2) Cenovus Energy, C#15135UAK5 3 ) Shell International Finance, C#822582AY8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 20 years (9) Trade Date: 09/09/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 330,000 bonds @ $99.567 $328,571.10 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.567 $9,956,700.00 (14) % of Portfolio Assets Applied to Purchase 0.061% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 20 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/9/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Mitsubishi UFJ Securities BofA Merrill Lynch Mizuho Securities J.P. Morgan RBC Capital Markets Morgan Stanley RBS Citigroup Wells Fargo Securities Credit Suisse Co- Managers Deutsche Bank Securities Santander (2) Names of Issuers: Verizon Communications Inc. (3) Title of Securities: VZ 2.5 09/15/16, C#92343VBN3 (4) Date of First Offering: 09/11/13 (5) Amount of Total Offering : $4,250,000,000 (6) Unit Price of Offering: Comparable Securities 1) British Telecom, C#111021AH4 2) Vodafone Group, C#92857WBA7 3 ) AT&T, C#00206RBR2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.300%). (8) Years of Issuer’s Operations: 30 years (9) Trade Date: 09/11/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,355,000 bonds @ $99.923 $1,353,956.65 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 77,000,000 bonds @ $99.923 $76,940,710.00 (14) % of Portfolio Assets Applied to Purchase 0.252% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Mitsubishi UFJ Securities BofA Merrill Lynch Mizuho Securities J.P. Morgan RBC Capital Markets Morgan Stanley RBS Citigroup Wells Fargo Securities Credit Suisse Co- Managers Deutsche Bank Securities Santander (2) Names of Issuers: Verizon Communications Inc. (3) Title of Securities: VZ 6.55 09/15/33, C#92343VBT0 (4) Date of First Offering: 09/11/13 (5) Amount of Total Offering : $15,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Viacom, C#92553PAQ5 2) Vodafone Group, C#92857WBD1 3 ) Jefferies Group, C#472319AM4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.750%). (8) Years of Issuer’s Operations: 30 years (9) Trade Date: 09/11/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 795,000 bonds @ $99.883 $794,069.85 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 54,000,000 bonds @ $99.883 $53,936,820.00 (14) % of Portfolio Assets Applied to Purchase 0.148% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Barclays Mitsubishi UJF Securities BofA Merrill Lynch Mizuho Securities J.P. Morgan RBC Capital Markets Morgan Stanley RBS Citigroup Wells Fargo Securities Credit Suisse Co- Managers Deutsche Bank Securities Santander (2) Names of Issuers: Verizon Communications Inc. (3) Title of Securities: VZ 6.4 09/15/33, C#92343VBS2 (4) Date of First Offering: 09/11/13 (5) Amount of Total Offering : $6,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Viacom, C#92553PAQ5 2) Jefferies Group, C#472319AM4 3 ) Vodafone Group, C#92587WBD1 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.75%). (8) Years of Issuer’s Operations: 30 years (9) Trade Date: 09/11/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 950,000 bonds @ $99.9 $949,050.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.9 $29,970,000.00 (14) % of Portfolio Assets Applied to Purchase 0.176% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Mitsubishi UFJ Securities BofA Merrill Lynch Mizuho Securities J.P. Morgan RBC Capital Markets Morgan Stanley RBS Citigroup Wells Fargo Securities Credit Suisse Co- Managers Deutsche Bank Securities Santander (2) Names of Issuers: Verizon Communications Inc. (3) Title of Securities: VZ 5.15 09//15/23, C#92343VBR4 (4) Date of First Offering: 09/11/13 (5) Amount of Total Offering : $11,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Baidu, C#056752AC2 2) Telefonica Emisiones, C#87938WAQ6 3 ) Baidu, C#056752AA6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.450%). (8) Years of Issuer’s Operations: 30 years (9) Trade Date: 09/11/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 505,000 bonds @ $99.676 $503,363.80 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 40,000,000 bonds @ $99.676 $39,870,400.00 (14) % of Portfolio Assets Applied to Purchase 0.094% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Mitsubishi UFJ Securities BofA Merrill Lynch Mizuho Securities J.P. Morgan RBC Capital Markets Morgan Stanley RBS Citigroup Wells Fargo Securities Credit Suisse Co- Managers Deutsche Bank Securities Santander (2) Names of Issuers: Verizon Communications Inc. (3) Title of Securities: VZ 4.5 09//15/20, C#92343VBQ6 (4) Date of First Offering: 09/11/13 (5) Amount of Total Offering : $4,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Baidu, C#056752AC2 2) Telefonica Emisiones, C#87938WAQ6 3 ) Baidu, C#056752AA6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.400%). (8) Years of Issuer’s Operations: 30 years (9) Trade Date: 09/11/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 335,000 bonds @ $99.87 $334,564.50 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.87 $12,983,100.00 (14) % of Portfolio Assets Applied to Purchase 0.062% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Mitsubishi UFJ Securities BofA Merrill Lynch Mizuho Securities J.P. Morgan RBC Capital Markets Morgan Stanley RBS Citigroup Wells Fargo Securities Credit Suisse Co- Managers Deutsche Bank Securities Santander (2) Names of Issuers: Verizon Communications Inc. (3) Title of Securities: VZ 3.65 09/14/18, C#92343VBP8 (4) Date of First Offering: 09/11/13 (5) Amount of Total Offering : $4,750,000,000 (6) Unit Price of Offering: Comparable Securities 1) Baidu, C#056752AC2 2) Telefonica Emisiones, C#87938WAQ6 3 ) Baidu, C#056752AA6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.350%). (8) Years of Issuer’s Operations: 30 years (9) Trade Date: 09/11/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,015,000 bonds @ $99.996 $1,014,959.40 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 62,000,000 bonds @ $99.996 $61,997,520.00 (14) % of Portfolio Assets Applied to Purchase 0.189% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays BNP Paribas J.P. Morgan Securities Mitsubishi UFJ Securities RBS Securities U.S. Bancorp Investments Co- Managers Citigroup Global Markets Lloyds Securities Wells Fargo Securities Mizuho Securities USA Deutsche Bank Securities RBC Capital Markets KeyBanc Capital Markets SMBC Nikko Securities America (2) Names of Issuers: MidAmerican Energy Company (3) Title of Securities: MIDAM 4.8 09/15/43 (4) Date of First Offering: 09/12/13 (5) Amount of Total Offering : $350,000,000 (6) Unit Price of Offering: Comparable Securities 1) Commonwealth Edison, 202795JB7 2) PPL Electric Utilities, 69351UAR4 3 ) Southern Power Company, C#843646AJ9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.875%). (8) Years of Issuer’s Operations: 18 years (9) Trade Date: 09/12/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 475,000 bonds @ $99.528 $472,758.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.528 $14,929,200.00 (14) % of Portfolio Assets Applied to Purchase 0.088% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 18 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays BNP Paribas J.P. Morgan Securities Mitsubishi UFJ Securities RBS Securities U.S. Bancorp Investments Co- Managers Citigroup Global Markets Lloyds Securities Wells Fargo Securities Mizuho Securities USA Deutsche Bank Securities RBC Capital Markets KeyBanc Capital Markets SMBC Nikko Securities America (2) Names of Issuers: MidAmerican Energy Company (3) Title of Securities: MIDAM 2.4 03/15/19 (4) Date of First Offering: 09/12/13 (5) Amount of Total Offering : $350,000,000 (6) Unit Price of Offering: Comparable Securities 1) Duke Energy Corporation, C#26441CAK1 2) American Electric Power, C#025537AF8 3 ) Unilever Capital, C#904764AQ0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.600%). (8) Years of Issuer’s Operations: 18 years (9) Trade Date: 09/12/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 845,000 bonds @ $99.944 $844,526.80 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.944 $24,986,000.00 (14) % of Portfolio Assets Applied to Purchase 0.157% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 18 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley Deutsche Bank Securities J.P. Morgan Securities Mitsubishi UFJ Securities BofA Merrill Lynch RBS Securities RBC Capital Markets SMBC Nikko Securities America Barclays Capital Sun Trust Robinson Humphrey Citigroup Global Markets UBS Securities Credit Suisse Securities Wells Fargo Securities Co- Managers BMO Capital Markets Scotia Capital (USA) CIBC World Markets TD Securities (USA) Goldman, Sachs & Co. The Williams Capital Group KeyBanc Capital Markets (2) Names of Issuers: Spectra Energy Partners, LP (3) Title of Securities: SEP 2.95 09/25/18 (4) Date of First Offering: 09/16/13 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Total Capital, C#89152UAG7 2) Petrobras Global Finance, C#71647NAB5 3 ) DCP Midstream Operating, C#23311VAC1 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.60%). (8) Years of Issuer’s Operations: 7 years (9) Trade Date: 09/16/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 335,000 bonds @ $99.829 $334,427.15 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 23,000,000 bonds @ $99.829 $22,960,670.00 (14) % of Portfolio Assets Applied to Purchase 0.062% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 7 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/16/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley Deutsche Bank Securities J.P. Morgan Securities Mitsubishi UFJ Securities BofA Merrill Lynch RBS Securities RBC Capital Markets SMBC Nikko Securities America Barclays Capital Sun Trust Robinson Humphrey Citigroup Global Markets UBS Securities Credit Suisse Securities Wells Fargo Securities Co- Managers BMO Capital Markets Scotia Capital (USA) CIBC World Markets TD Securities (USA) Goldman, Sachs & Co. The Williams Capital Group KeyBanc Capital Markets (2) Names of Issuers: Spectra Energy Partners, LP (3) Title of Securities: SEP 5.95 09/25/43 (4) Date of First Offering: 09/16/13 (5) Amount of Total Offering : $400,000,000 (6) Unit Price of Offering: Comparable Securities 1) Energy Transfer Partners, C#29273RAZ2 2) Shell International Finance, C#822582AY8 3 ) Petrobras Global Finance, C#71647NAA7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.875%). (8) Years of Issuer’s Operations: 7 years (9) Trade Date: 09/16/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 220,000 bonds @ $99.875 $219,725.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $99.875 $6,991.250.00 (14) % of Portfolio Assets Applied to Purchase 0.041% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 7 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/16/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Deutsche Bank Securities Barclays Capital ING Bank NV Citigroup Global Markets Co- Managers (2) Names of Issuers: ING Bank NV (3) Title of Securities: INTNED 5.8 09/25/23 144A, C#449786AY8 (4) Date of First Offering: 09/16/13 (5) Amount of Total Offering : $2,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) American Tower, C#03207XAD2 2) Genworth Holdings, C#372491AA8 3 ) Zions Bancorporation, C#989701BE6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.50%). (8) Years of Issuer’s Operations: 22 years (9) Trade Date: 09/16/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 540,000 bonds @ $99.543 $537,532.20 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.543 $29,862,900.00 1 (14) % of Portfolio Assets Applied to Purchase 0.099% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 22 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/16/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books HSBC Securities Co- Managers ABN AMRO Securities Mizuho Securities USA Banca IMI S.p.A. nabSecurities BBVA Securities Natixis Securities Americas BMO Capital Markets RBC Capital Markets BNY Mellon Capital Markets RB International Markets CIBC World Markets RBS Securities Citigroup Global Markets Santander Investment Securities Commerica Securities Scotia Capital Commerz Markets SMBC Niko Securities Danske Markets The Williams Capital Group J.P. Morgan Securities U.S. Bancorp Investments Lloyds Securities Wells Fargo Securities (2) Names of Issuers: HSBC USA, Inc. (3) Title of Securities: HSBC 2.625 09/24/18 (4) Date of First Offering: 09/17/13 (5) Amount of Total Offering : $750,000,000 (6) Unit Price of Offering: Comparable Securities 1) American Tower Corp., C#0327XAC4 2) Corpbanca, C#21987AAB6 3 ) Western Union, C#959802AR0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.35%). (8) Years of Issuer’s Operations: 163 years (9) Trade Date: 09/17/13 (10) Portfolio Assets on Trade Date: 1 (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,015,000 bonds @ $99.828 $1,013,254.20 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,600,000 bonds @ $99.828 $30,547,368.00 (14) % of Portfolio Assets Applied to Purchase 0.187% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 163 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/17/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital RBC Capital Markets Citigroup Co- Managers ANZ Securities Societe Generale CIBC Standard Chartered Bank Credit Suisse Sun Trust Robinson Humphrey Deutsche Bank Securities TD Securities NabSecurities UBS Investment Bank National Bank of Canada Wells Fargo Securities Santander (2) Names of Issuers: Royal Bank of Canada (3) Title of Securities: RY 2 10/01/18, C#78011DAF1 (4) Date of First Offering: 09/24/13 (5) Amount of Total Offering : $2,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Westpac Banking Corporation, C#961214CC5 2) Regions Financial Corporation, C#7519EPAJ9 3 ) Bank of America, C#06051GET2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.250%). (8) Years of Issuer’s Operations: 149 years (9) Trade Date: 09/24/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,185,000 bonds @ $99.924 $1,184,099.40 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 45,000,000 bonds @ $99.924 $44,965,800.00 (14) % of Portfolio Assets Applied to Purchase 0.216% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 149 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/24/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Morgan Stanley & Co. Goldman, Sachs & Co. Co- Managers J.P. Morgan Mitsubishi UFJ Securities Wells Fargo Securities Mizuho Securities Deutsche Bank US Bank HSBC (2) Names of Issuers: Edwards Lifesciences Corporation (3) Title of Securities: EW 2.875 10/15/18, C328176EAC2 (4) Date of First Offering: 09/24/13 (5) Amount of Total Offering : $600,000,000 (6) Unit Price of Offering: Comparable Securities 1) Celgene, C#151020AK0 2) Baxter International, C#071813BJ7 3 ) Pfizer, C#717081DG5 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.60%). (8) Years of Issuer’s Operations: 141 years (9) Trade Date: 09/24/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 510,000 bonds @ $99.498 $507,439.80 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.498 $24,874,500.00 (14) % of Portfolio Assets Applied to Purchase 0.093% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 141 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/24/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of New York Mellon Loop Capital Markets Barclays Capital Mitsubishi UFJ Securities BNP Paribas RBS Securities J.P. Morgan Wells Fargo Securities Co- Managers Blaylock Robert Van Lebenthal & Co. CastleOak Securities MFR Securities Citigroup Global Markets Mischler Financial Group C.L. King & Associates PNC Capital Markets Guzman & Co. Samuel A. Ramirez & Co. Kota Global Securities Williams Capital Group (2) Names of Issuers: Southern California Edison Company (3) Title of Securities: EIX 4.65 10/01/43, C#842400FZ1 (4) Date of First Offering: 09/25/13 (5) Amount of Total Offering : $800,000,000 (6) Unit Price of Offering: Comparable Securities 1) Commonwealth Edison, C#202795JB7 2) Southern Power, C#843646AJ9 3 ) Pacific Gas & Electric, C#694308HD2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.875%). (8) Years of Issuer’s Operations: 116 years (9) Trade Date: 09/25/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 655,000 bonds @ $99.312 $650,493.60 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.312 $21,848,640.00 (14) % of Portfolio Assets Applied to Purchase 0.119% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 116 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/25/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BMO Capital Markets Goldman, Sachs & Co. Credit Suisse J.P. Morgan Co- Managers BofA Merrill Lynch RBS Securities Citigroup Societe Generale Deutsche Bank Securities UBS Securities HSBC Securities Wells Fargo Securities Morgan Stanley (2) Names of Issuers: Bank of Montreal (3) Title of Securities: BMO 2.375 01/25/19, C#06367VHL2 (4) Date of First Offering: 09/25/13 (5) Amount of Total Offering : $1,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) National Rural Utilities, C#637432MU6 2) Ventas Realty, C#92276MBB0 3 ) General Electric Capital, C#36962G6P4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.35%). (8) Years of Issuer’s Operations: 196 years (9) Trade Date: 09/25/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,015,000 bonds @ $99.972 $1,014,715.80 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.972 $29,991,600.00 (14) % of Portfolio Assets Applied to Purchase 0.185% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 196 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/25/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, BMO Capital Markets Corp, Credit Suisse Securities USA L, Goldman Sachs & Co, JP Morgan Securities, Nomura Securities Internationa, SunTrust Robinson Humphrey, Wells Fargo Securities LLC (2) Names of Issuers: POST HOLDINGS INC 7.375% (3) Title of Securities: POST 7.375% (4) Cusip: 737446AD6 (5) Date of First Offering: 7/11/13 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 7/11/13 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 575,000 bonds @ $105.75 $608,062.50 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,750,000 bonds @ $105.75 $1,850,625.00 1 (15) % of Portfolio Assets Applied to Purchase 0.0862% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Citigroup Global Markets Inc, Goldman Sachs & Co, Merrill Lynch Pierce Fenner &, Wells Fargo Securities LLC Co Manager: RBC Capital Markets LLC (2) Names of Issuers: CHEMTURA CORP 5.75% (3) Title of Securities: CHMT 5.75% (4) Cusip: 163893AD2 (5) Date of First Offering: 7/18/13 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 7/18/13 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 725,000 bonds @ $100 $725,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 (15) % of Portfolio Assets Applied to Purchase 0.1017% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/18/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: BMO Capital Markets Corp, Credit Suisse Securities USA L, KeyBanc Capital Markets, RBC Capital Markets, Scotia Capital USA Inc, Wells Fargo Securities LLC (2) Names of Issuers: KODIAK OIL & GAS CORP 5.5% (3) Title of Securities: KOG 5% (4) Cusip: 50015QAG5 (5) Date of First Offering: 7/23/13 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 7/23/13 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 650,000 bonds @ $100 $650,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 (15) % of Portfolio Assets Applied to Purchase 0.091% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/23/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Deutsche Bank Securities Inc, Morgan Stanley, UBS Securities LLC, Wells Fargo Securities LLC Co Manager: Barclays Capital, Citigroup Global Markets Inc, JP Morgan Securities, RBC Capital Markets, SunTrust Robinson Humphrey (2) Names of Issuers: TESORO LOGISTICS LP/CORP 6.125% (3) Title of Securities: TLLP 6.125% (4) Cusip: 88160QAC7 (5) Date of First Offering: 7/29/13 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.375% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 7/29/13 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 630,000 bonds @ $100 $630,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 (15) % of Portfolio Assets Applied to Purchase 0.0887% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Credit Agricole Corp and Inv B, Deutsche Bank Securities Inc, Goldman Sachs & Co, JP Morgan Securities, UBS Securities LLC, Wells Fargo Securities LLC Co Manager: Fifth Third Securities Inc, RBS Securities Corp, SMBC Nikko Securities Ameri (2) Names of Issuers: PNK FINANCE CORP 6.375% (3) Title of Securities: PNK 6.375% (4) Cusip: 69353XAA3 (5) Date of First Offering: 7/30/13 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.6735% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 7/30/13 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 1,610,000 bonds @ $100 $1,610,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 5,000,000 bonds @ $100 $5,000,000 (15) % of Portfolio Assets Applied to Purchase 0.2267% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/30/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays, Wells Fargo & Co (2) Names of Issuers: NAI ENTERTAINMENT HLDING 5% (3) Title of Securities: NATAMU 5% (4) Cusip: 62875FAB4 (5) Date of First Offering: 7/30/13 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 7/30/13 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 2,675,000 bonds @ $100 $2,675,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 11,000,000 bonds @ $100 $11,000,000 (15) % of Portfolio Assets Applied to Purchase 0.3766% 1 (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/30/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Deutsche Bank Securities Inc, Goldman Sachs & Co, HSBC Securities, JP Morgan Securities, Wells Fargo Securities LLC (2) Names of Issuers: Healthcare Technology In 7.375% (3) Title of Securities: RX 7.375% (4) Cusip: 42225XAA6 (5) Date of First Offering: 8/1/13 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.75 % (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 8/1/13 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 620,000 bonds @ $100 $620,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 1 (15) % of Portfolio Assets Applied to Purchase 0.0874% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/1/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Citigroup Global Markets Inc, Deutsche Bank Securities Inc, JP Morgan Securities, Merrill Lynch Pierce Fenner &, RBC Capital Markets LLC, Wells Fargo Securities LLC Co-Managers: BNY Mellon Capital Markets LLC, CIBC World Markets, Goldman Sachs & Co, RBS Securities Inc, Scotia Capital USA Inc (2) Names of Issuers: PHH Corp 6.375% (3) Title of Securities: PHH 6.375% (4) Cusip: 693320AS2 (5) Date of First Offering: 8/6/13 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 8/6/13 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 370,000 bonds @ $100 $370,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 (15) % of Portfolio Assets Applied to Purchase 0.0521% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/6/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: JP Morgan Securities, Merrill Lynch Pierce Fenner & Smith Co-Manager: BB&T Capital Markets, BMO Capital Markets Corp, Fifth Third Securities Inc, HSBC Securities, RBC Capital Markets LLC, SunTrust Robinson Humphrey Inc, US Bancorp Investments Inc, Wells Fargo Securities LLC (2) Names of Issuers: William Carter 5.25% (3) Title of Securities: CRI 5.25% (4) Cusip: 146303AF9 (5) Date of First Offering: 8/7/13 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.45% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 8/7/13 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 280,000 bonds @ $100 $280,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $100 $500,000 (15) % of Portfolio Assets Applied to Purchase 0.0395% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/7/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, JP Morgan, SunTrust Robinson Humphrey, Wells Fargo & Co Co-Manager: Loop Capital Markets LLC (2) Names of Issuers: Dreamworks Animation SKG 6.875% (3) Title of Securities: DWA 6.875% (4) Cusip: 26153CAA1 (5) Date of First Offering: 8/7/13 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 2% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 8/7/13 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 255,000 bonds @ $100 $255,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 1 (15) % of Portfolio Assets Applied to Purchase 0.0359% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/7/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America, Merrill Lynch, Goldman Sachs & Co, HSBC Securities, JP Morgan Securities, Morgan Stanley, RBS Securities Corp, Scotia Capital Inc, Wells Fargo Securities LLC (2) Names of Issuers: Live Nation Entertainment 7% (3) Title of Securities: LYV 7% (4) Cusip: 538034AF6 (5) Date of First Offering: 8/8/13 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 8/8/13 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 255,000 bonds @ $104.5 $266,475 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $104.5 $1,045,000 (15) % of Portfolio Assets Applied to Purchase 0.0375% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: JP Morgan, Stephens Inc, Co-Managers: RBC Capital Markets, Regions Securities LLC, Wells Fargo Securities LLC, Capital One Southcoast Inc, Comerica Securities, Fifth Third Securities Inc, Mitsubishi UFJ Securities USA, PNC Capital Markets (2) Names of Issuers: Murphy Oil USA Inc 6% (3) Title of Securities: MUR 6% (4) Cusip: 626738AA6 (5) Date of First Offering: 8/9/13 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.75% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 8/9/13 (11) Portfolio Assets on Trade Date: 1 (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 490,000 bonds @ $100 $490,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 (15) % of Portfolio Assets Applied to Purchase 0.0689% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/9/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Credit Agricole CIB, HSBC Securities, JP Morgan Securities, Morgan Stanley, RBS Securities Corp, Wells Fargo Securities LLC Co-Manager: Barclays Capital, Evercore Partners Inc, PNC Bank (2) Names of Issuers: Iron Mountain Inc 6% (3) Title of Securities: IRM 6% (4) Cusip: 46284PAQ7 (5) Date of First Offering: 8/8/13 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.50% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 8/8/13 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 1,905,000 bonds @ $100 $1,905,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,500,000 bonds @ $100 $7,500,000 (15) % of Portfolio Assets Applied to Purchase 0.2681% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, JP Morgan Securities, Merrill Lynch Pierce Fenner &, US Bancorp Investments Inc, Co-Manager: Comerica Securities, Fifth Third Securities Inc, Mitsubishi UFJ Securities USA, Morgan Stanley & Co Inc, PNC Capital Markets, TD Securities USA LLC, Wedbush Securities, Wells Fargo Securities LLC (2) Names of Issuers: RR Donnelley & Sons Co 7% (3) Title of Securities: RRD 7% (4) Cusip: 257867AZ4 (5) Date of First Offering: 8/12/13 (6) Amount of Total Offering: (7) Unit Price of Offering: Underwriting Spread or Commission: 1.47% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 8/12/13 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: 1 (13) Total Price Paid by Portfolio: 140,000 bonds @ $100 $140,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 250,000 bonds @ $100 $250,000 (15) % of Portfolio Assets Applied to Purchase 0.0197% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Suisse, Morgan Stanley, Wells Fargo Securities LLC Co-Manager: RBC Capital Markets, SunTrust Robinson Humphrey (2) Names of Issuers: TW Telecom Holdings Inc 5.375% (3) Title of Securities: TWTC 5.375% (4) Cusip: 87311XAE8 (5) Date of First Offering: 8/12/13 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.75% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 8/12/13 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 1,270,000 bonds @ $96.25 $1,222,375 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 5,000,000 bonds @ $96.25 $4,812,500 (15) % of Portfolio Assets Applied to Purchase 0.1719% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Credit Suisse, Morgan Stanley, Wells Fargo Securities LLC Co Manager: RBC Capital Markets, SunTrust Robinson Humphrey (2) Names of Issuers: TW Telecom Holdings Inc 6.375% (3) Title of Securities: TWTC 6.375% (4) Cusip: 87311XAG3 (5) Date of First Offering: 8/12/13 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.75% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 8/12/13 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 760,000 bonds @ $100 $760,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 (15) % of Portfolio Assets Applied to Purchase 0.1069% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Citigroup Global Markets Inc, Deutsche Bank Securities Inc, Goldman Sachs & Co, Wells Fargo & Co Co Manager: BNP Paribas, Credit Agricole Securities USA, HSBC Securities, Rabo Securities USA Inc, RB International Finance USA L, Santander Investment Securitie, Scotia Capital USA Inc (2) Names of Issuers: SILGAN HOLDINGS INC 5.5% (3) Title of Securities: SLGN 5.5% (4) Cusip: 827048AQ2 (5) Date of First Offering: 9/4/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.625% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 9/4/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 1,450,000 bonds @ $100 $1,450,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 (15) % of Portfolio Assets Applied to Purchase 0.208% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/4/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Citigroup Global Markets Inc, Credit Agricole Securities USA, Credit Suisse, Deutsche Bank Securities Inc, Goldman Sachs & Co, JP Morgan, RBC Capital Markets Co Manager: Scotiabank, Wells Fargo Securities LLC, Williams Capital Group LP (2) Names of Issuers: SPRINT CORP 7.25% (3) Title of Securities: S 7.25% (4) Cusip: 85207UAA3 (5) Date of First Offering: 9/4/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 9/4/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 250,000 bonds @ $100 $250,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 (15) % of Portfolio Assets Applied to Purchase 0.0359% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/4/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Citigroup Global Markets Inc, Credit Agricole Securities USA, Credit Suisse, Deutsche Bank Securities Inc, Goldman Sachs & Co, JP Morgan, RBC Capital Markets Co Manager: Scotiabank, Wells Fargo Securities LLC, Williams Capital Group LP (2) Names of Issuers: SPRINT CORP 7.875% (3) Title of Securities: S 7.875% (4) Cusip: 85207UAB1 (5) Date of First Offering: 9/4/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 9/4/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 250,000 bonds @ $100 $250,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 (15) % of Portfolio Assets Applied to Purchase 0.0359% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/4/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Citigroup Global Markets Inc, Credit Suisse Securities USA L, JP Morgan Securities, Merrill Lynch Pierce Fenner &, Mitsubishi UFJ Securities USA, Mizuho Securities USA Inc, Morgan Stanley & Co Inc, RBC Capital Markets, RBS Securities Corp, Wells Fargo Securities LLC Co-Manager: Deutsche Bank Securities Inc, Santander Investment Securities (2) Names of Issuers: VERIZON COMMUNICATIONS 4.5% (3) Title of Securities: VZ 4.5% (4) Cusip: 92343VBQ6 (5) Date of First Offering: 9/11/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 0.4% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 9/11/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 1,505,000 bonds @ $99.87 $1,503,043.5 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.87 $12,983,100.00 (15) % of Portfolio Assets Applied to Purchase 0.216% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Citigroup Global Markets Inc, Credit Suisse Securities USA L, JP Morgan Securities, Merrill Lynch Pierce Fenner &, Mitsubishi UFJ Securities USA, Mizuho Securities USA Inc, Morgan Stanley & Co Inc, RBC Capital Markets, RBS Securities Corp, Wells Fargo Securities LLC Co-Manager: Deutsche Bank Securities Inc, Santander Investment Securities (2) Names of Issuers: VERIZON COMMUNICATIONS 5.15% (3) Title of Securities: VZ 5.15% (4) Cusip: 92343VBR4 (5) Date of First Offering: 9/11/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 0.45% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 9/11/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 995,000 bonds @ $99.676 $991,776.20 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 40,000,000 bonds @ $99.676 $39,870,400.00 (15) % of Portfolio Assets Applied to Purchase 0.142% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Citigroup Global Markets Inc, Credit Suisse Securities USA L, JP Morgan Securities, Merrill Lynch Pierce Fenner &, Mitsubishi UFJ Securities USA, Mizuho Securities USA Inc, Morgan Stanley & Co Inc, RBC Capital Markets, RBS Securities Corp, Wells Fargo Securities LLC Co-Manager: Deutsche Bank Securities Inc, Santander Investment Securities (2) Names of Issuers: VERIZON COMMUNICATIONS 6.55% (3) Title of Securities: VZ 6.55% (4) Cusip: 92343VBT0 (5) Date of First Offering: 9/11/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 0.75% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 9/11/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 1,130,000 bonds @ $99.883 $1,128,677.90 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 54,000,000 bonds @ $99.883 $53,936,820.00 (15) % of Portfolio Assets Applied to Purchase 0.162% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Citigroup Global Markets Inc, Merrill Lynch Pierce Fenner &, Wells Fargo Securities LLC Co Manager: Morgan Stanley & Co Inc, Scotia Capital USA Inc, SunTrust Robinson Humphrey (2) Names of Issuers: TENET HEALTHCARE CORP 6% (3) Title of Securities: THC 6% (4) Cusip: 87243QAA4 (5) Date of First Offering: 9/13/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.75% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 9/13/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 255,000 bonds @ $100 $255,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 1 (15) % of Portfolio Assets Applied to Purchase 0.0365% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/13/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Citigroup Global Markets Inc, Merrill Lynch Pierce Fenner &, Wells Fargo Securities LLC Co Manager: Morgan Stanley & Co Inc, Scotia Capital USA Inc, SunTrust Robinson Humphrey (2) Names of Issuers: TENET HEALTHCARE CORP 8.125% (3) Title of Securities: THC 8.125% (4) Cusip: 87243QAC0 (5) Date of First Offering: 9/13/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 9/13/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 305,000 bonds @ $100 $305,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,500,000 bonds @ $100 $1,500,000 (15) % of Portfolio Assets Applied to Purchase 0.0436% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/13/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Credit Suisse Securities USA L, Merrill Lynch Pierce Fenner &, RBC Capital Markets, SunTrust Robinson Humphrey, Wells Fargo Securities LLC (2) Names of Issuers: NEXSTAR BROADCASTING INC 6.875% (Add-on) (3) Title of Securities: NXST 6.875% (4) Cusip: 65336YAH6 (5) Date of First Offering: 10/24/2012 (original date) (Add-on date: 9/17/2013) (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.00% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 10/24/2012 (original date) (Add-on date: 9/17/2013) (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 875,000 bonds @ $100.25 $877,187.50 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100.25 $3,007,500 (15) % of Portfolio Assets Applied to Purchase 0.125% 1 (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/17/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, BNP Paribas, JP Morgan Securities, SunTrust Robinson Humphrey, Wells Fargo Securities LLC Co Manager: Fifth Third Securities Inc, HSBC Securities, Regions Securities LLC, TD Securities USA LLC (2) Names of Issuers: GEO GROUP INC 5.875% (3) Title of Securities: GEO 5.875% (4) Cusip: 36159RAH6 (5) Date of First Offering: 9/19/2013 Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.75% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 9/19/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 3,355,000 bonds @ $100 $3,355,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $100 $13,000,000 (15) % of Portfolio Assets Applied to Purchase 0.4765% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/19/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, Deutsche Bank Securities Inc, Goldman Sachs & Co, JP Morgan Securities Co Manager: Bank of New York Mellon Corp/T, Bank of America Merrill Lynch, Barclays Capital, Credit Suisse Securities USA L, Morgan Stanley, Scotia Capital USA Inc, Wells Fargo Securities LLC, Williams Capital Group LP (2) Names of Issuers: ADT CORP 6.25% (3) Title of Securities: ADT 6.25% (4) Cusip: 00101JAJ5 (5) Date of First Offering: 9/24/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.125% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 9/24/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: 1 (13) Total Price Paid by Portfolio: 755,000 bonds @ $100 $755,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 (15) % of Portfolio Assets Applied to Purchase 0.1073% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/24/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Citigroup Global Markets Inc, Goldman Sachs & Co, JP Morgan Securities, Wells Fargo Securities LLC (2) Names of Issuers: NIELSEN CO LUX SARL 5.5% (3) Title of Securities: NLSN 5.5% (4) Cusip: 65410CAA8 (5) Date of First Offering: 9/20/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 9/20/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 480,000 bonds @ $100 $480,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 (15) % of Portfolio Assets Applied to Purchase 0.0682% 1 (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/20/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Deutsche Bank Securities Inc, JP Morgan Securities, SunTrust Robinson Humphrey Co Manager: RBC Capital Markets, Wells Fargo & Co (2) Names of Issuers: SINCLAIR TELEVISION GROUP 6.375% (3) Title of Securities: SBGI 6.375% (4) Cusip: 829259AP5 (5) Date of First Offering: 9/26/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.50% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 9/26/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 650,000 bonds @ $100 $650,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 1 (15) % of Portfolio Assets Applied to Purchase 0.0925% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/26/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Citigroup Global Markets Inc, Deutsche Bank Securities Inc, JP Morgan Securities, Wells Fargo Securities LLC Co Manager: Comerica Securities, HSBC Securities (2) Names of Issuers: FORUM ENERGY TECHNOLOGIES 6.25% (3) Title of Securities: FET 6.25% (4) Cusip: 34984VAA8 (5) Date of First Offering: 9/27/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 2.00% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 9/27/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 250,000 bonds @ $100 $250,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 (15) % of Portfolio Assets Applied to Purchase 0.0356% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/27/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Deutsche Bank Securities Inc, Goldman Sachs & Co, JP Morgan Securities, Merrill Lynch Pierce Fenner & Smit, Morgan Stanley, Wells Fargo Securities LLC Co Manager: Barclays Capital, Blackstone Advisory Services L.P., Citigroup Global Markets Inc, Credit Suisse Securities USA LLC, HSBC Securities, Macquarie Capital USA Inc, Mitsubishi UFJ Securities USA Inc, RBS Securities Inc (2) Names of Issuers: HILTON WORLDWIDE FINANCE 5.625% (3) Title of Securities: HLT 5.625% (4) Cusip: 432891AC3 (5) Date of First Offering: 9/20/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.75% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 9/20/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 265,000 bonds @ $100 $265,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 (15) % of Portfolio Assets Applied to Purchase 0.0376% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/20/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup J.P. Morgan Securities Scotia Capital (USA) Wells Fargo Securities Co- Managers BBVA Securities KeyBanc Capital Markets U.S. Bancorp Investments (2) Names of Issuers: Duke Energy Indiana, Inc. (3) Title of Securities: DUK 4.9 07/15/43 (4) Date of First Offering: 07/08/13 (5) Amount of Total Offering : $350,000,000 (6) Unit Price of Offering: Comparable Securities 1) Pacific Gas & Electric, C#694308HD2 2) South Carolina Electric & Gas, C#837004CG3 3 ) Georgia Power Company, C#373334KA8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 109 years (9) Trade Date: 07/08/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,110,000 bonds @ $99.547 $1,104,971.70 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.547 $9,954,700.00 1 (14) % of Portfolio Assets Applied to Purchase 0.065% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 109 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Credit Suisse HSBC Co- Managers Citigroup Mizuho Securities J.P. Morgan Morgan Stanley Wells Fargo Securities RBC Capital Markets (2) Names of Issuers: Oracle Corporation (3) Title of Securities: ORCL 2.375 01/15/19 (4) Date of First Offering: 07/09/13 (5) Amount of Total Offering : $1,500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Lexmark International, C#529772AF2 2) IBM Corporation, C#459200HH7 3 ) Texas Instruments, C#882508AU8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.300%). (8) Years of Issuer’s Operations: 36 years (9) Trade Date: 07/09/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 5,220,000 bonds @ $99.652 $5,201,834.40 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 65,000,000 bonds @ $99.652 $64,773,800.00 1 (14) % of Portfolio Assets Applied to Purchase 0.304% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 36 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/9/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup RBC Capital Markets BofA Merrill Lynch Regions Securities BNY Mellon Capital Markets US Bancorp J.P. Morgan Wells Fargo Securities Morgan Stanley Co- Managers BB&T Capital Markets Capital One Securities BBVA Securities Comerica Securities Mitsubishi UFJ Securities Raymond James Moelis & Company SMBC Nikko PNC Capital Markets (2) Names of Issuers: Realty Income Corporation (3) Title of Securities: O 4.65 08/01/23 (4) Date of First Offering: 07/09/13 (5) Amount of Total Offering : $750,000,000 (6) Unit Price of Offering: Comparable Securities 1) EPR Properties, C#26884UAA7 2) DDR Corporation, C#23317HAB8 3 ) Health Care REIT, C#42217KBA3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). (8) Years of Issuer’s Operations: 44 years (9) Trade Date: 07/09/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,045,000 bonds @ $99.775 $1,042,648.75 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.775 $14,966,250.00 (14) % of Portfolio Assets Applied to Purchase 0.061% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 44 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/9/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Credit Suisse HSBC Co- Managers Citigroup Mizuho Securities J.P. Morgan Morgan Stanley Wells Fargo Securities RBC Capital Markets (2) Names of Issuers: Oracle Corporation (3) Title of Securities: ORCL 3.625 07/15/23 (4) Date of First Offering: 07/09/13 (5) Amount of Total Offering : $1,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Motorola Solutions, C#620076BC2 2) Texas Instruments, C#882508AW4 3 ) Microsoft, C#594918AQ7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.400%). (8) Years of Issuer’s Operations: 36 years (9) Trade Date: 07/09/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,565,000 bonds @ $99.098 $1,550,883.70 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 21,000,000 bonds @ $99.098 $20,810,580.00 1 (14) % of Portfolio Assets Applied to Purchase 0.091% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 36 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/9/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs Co- Managers ABN AMRO Securities ANZ Investment Bank Banca IMI Barclays BB&T Capital Markets BBVA Securities BMO Capital Markets BNY Mellon Capital Markets Credit Agricole Securities (USA) DBS Bank Fifth Third Securities Lloyds Securities Mizuho Securities USA RBC Capital Markets SMBC Nikko Standard Chartered Bank SunTrust Robinson Humphrey US Bancorp UniCredit Capital Markets Wells Fargo Securities CastleOak Securities Drexel Hamilton Mischler Financial Group Ramirez & Co. (2) Names of Issuers: Goldman Sachs Group (3) Title of Securities: GS 2.9 07/19/18 (4) Date of First Offering: 07/16/13 (5) Amount of Total Offering : $2,500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Morgan Stanley, C#6174467U7 2) JPMorgan Chase & Co., 46625HJG6 3 ) NYSE Euronext, C#629491AB7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.350%). (8) Years of Issuer’s Operations: 144 years (9) Trade Date: 07/16/13 (10) Portfolio Assets on Trade Date: 1 (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 4,660,000 bonds @ $99.917 $4,656,132.20 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 45,000,000 bonds @ $99.917 $44,962,650.00 (14) % of Portfolio Assets Applied to Purchase 0.271% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 144 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/16/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman Sachs RBS Securities JP Morgan Securities Co- Managers Mitsubishi UFJ Securities BofA Merrill Lynch RBC Capital Markets Wells Fargo Securities US Bancorp Investments (2) Names of Issuers: ERAC USA Finance (3) Title of Securities: ENTERP 2.8 11/01/18 144A (4) Date of First Offering: 07/18/13 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Toyota Motor Credit Corp., C#89233P7E0 2) Carnival Corporation, C#143658AY8 3 ) Amazon, C#023135AH9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60%). (8) Years of Issuer’s Operations: 56 years (9) Trade Date: 07/18/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,160,000 bonds @ $99.852 $1,158,283.20 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.852 $17,973,360.00 1 (14) % of Portfolio Assets Applied to Purchase 0.067% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 56 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/18/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Co- Managers Deutsche Bank Securities Credit Agricole Securities Goldman, Sachs & Co. Drexel Hamilton HSBC Securities (USA) Inc. Goto Capital Markets J.P. Morgan Securities LLC MFR Securities UBS Securities Mischler Financial Group Wells Fargo Securities National Bank of Canada ABN AMRO Securities Nomura Securities Banca IMI PNC Capital Markets BBVA Securities RBC Capital Markets BNY Mellon Capital Markets Samuel A. Ramirez & Co. C.L. King & Associates SMBC Nikko Securities Capital One Securities SunTrust Robinson Humphrey CIBC World Markets Swedbank AB (2) Names of Issuers: Citigroup (3) Title of Securities: C 1.7 07/15/16 (4) Date of First Offering: 07/18/13 (5) Amount of Total Offering : $1,500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Morgan Stanley, C#61746BDG8 2) Western Union Co., C#959802AQ2 3 ) Santander Holdings USA, C#80282KAB2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.250%). (8) Years of Issuer’s Operations: 201 years (9) Trade Date: 07/18/13 (10) Portfolio Assets on Trade Date: 1 (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 4,155,000 bonds @ $99.953 $4,153,047.15 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 41,000,000 bonds @ $99.953 $40,980,730.00 (14) % of Portfolio Assets Applied to Purchase 0.241% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 201 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/18/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch US Bancorp Citigroup Wells Fargo Securities RBS Co- Managers BNY Mellon Capital Markets Mitsubishi UFJ Securities CastleOak Securities PNC Capital Markets Drexel Hamilton RBC Capital Markets Fifth Third Securities (2) Names of Issuers: The Kroger Co. (3) Title of Securities: KR 5.15 08.01.43 (4) Date of First Offering: 07/18/13 (5) Amount of Total Offering : $400,000,000 (6) Unit Price of Offering: Comparable Securities 1) Philip Morris International, C#718172AW9 2) Pepsico, C#713448CC0 3 ) Estee Lauder Co., C#29736RAF7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 130 years (9) Trade Date: 07/18/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,035,000 bonds @ $99.665 $1,031,532.75 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.665 $14,949,750.00 (14) % of Portfolio Assets Applied to Purchase 0.060% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 130 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/18/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch US Bancorp Citigroup Wells Fargo Securities RBS Co- Managers BNY Mellon Capital Markets Mitsubishi UFJ Securities CastleOak Securities PNC Capital Markets Drexel Hamilton RBC Capital Markets Fifth Third Securities (2) Names of Issuers: The Kroger Co. (3) Title of Securities: KR 3.85 08/01/23 (4) Date of First Offering: 07/18/13 (5) Amount of Total Offering : $600,000,000 (6) Unit Price of Offering: Comparable Securities 1) Hershey Company, C#427866AT5 2) Pepsico, C#713448CG1 3 ) Estee Lauder Co., C#29736RAE0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). (8) Years of Issuer’s Operations: 130 years (9) Trade Date: 07/18/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,765,000 bonds @ $99.958 $1,764,258.70 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 26,000,000 bonds @ $99.958 $25,989,080.00 (14) % of Portfolio Assets Applied to Purchase 0.102% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 130 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/18/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Credit Suisse Citigroup Deutsche Bank Securities RBS Goldman Sachs Co- Managers Barclays Capital BNY Mellon Credit Agricole Securities (USA) ING Financial Markets J.P. Morgan Securities Lloyds Securities Merrill Lynch, Pierce, Fenner & Smith Mitsubishi UFJ Morgan Stanley & Co. nabSecurities Natixis Securities Americas Nomura Securities PNC Capital Markets RBC Capital Markets Scotia Capital (USA) Standard Chartered SunTrust Robinson Humphrey U.S. Bancorp UBS Securities Wells Fargo Securities (2) Names of Issuers: ING U.S. (3) Title of Securities: VOYA 5.7 07/15/43 (4) Date of First Offering: 07/23/13 (5) Amount of Total Offering : $400,000,000 (6) Unit Price of Offering: Comparable Securities 1) Aon, C#00185AAC8 2) Jefferies Group, C#472319AM4 3 ) MetLife, C#59156RBD9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 22 years (9) Trade Date: 07/23/13 (10) Portfolio Assets on Trade Date: 1 (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 545,000 bonds @ $99.646 $543,070.70 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 8,000,000 bonds @ $99.646 $7,971,680.00 (14) % of Portfolio Assets Applied to Purchase 0.031% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 22 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/23/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books RBC Capital Markets Goldman Sachs Co- Managers ANZ Securities nabSecurities Capital One Securities Santander Investment Securities Credit Agricole Securities (USA) SG Americas Securities HSBC Securities (USA) SunTrust Robinson Humphrey ING Financial Markets TD Securities (USA) Lloyds Securities Wells Fargo Securities (2) Names of Issuers: Royal Bank of Canada (3) Title of Securities: RY 2.2 07/27/18 (4) Date of First Offering: 07/24/13 (5) Amount of Total Offering : $2,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) BB&T Corporation, C#05531FAN3 2) Canadian Imperial Bank, C#136069FA4 3 ) Corpbanca, C#21987AAB6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.250%). (8) Years of Issuer’s Operations: 149 years (9) Trade Date: 07/24/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 5,245,000 bonds @ $100 $5,245,000.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 67,500,000 bonds @ $100 $67,500,000.00 1 (14) % of Portfolio Assets Applied to Purchase 0.305% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 149 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/24/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital Deutsche Bank Securities Citigroup Global Markets Wells Fargo Securities Co- Managers ANZ Securities nabSecurities Mitsubishi UFJ Securities TD Securities Mizuho Securities USA U.S. Bancorp Investments CastleOak Securities Samuel A. Ramirez & Co. Lebenthal & Co. The Williams Capital Group (2) Names of Issuers: American Express Credit Corporation (3) Title of Securities: AXP 1.3 07/29/16, C#0258M0DG1 (4) Date of First Offering: 07/24/13 (5) Amount of Total Offering : $1,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) General Electric Capital Corporation, C#36962G6Z2 2) Capital One Financial Corporation, C#14040HBA2 3 ) Western Union Company, C#959802AQ2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.250%). (8) Years of Issuer’s Operations: 163 years (9) Trade Date: 07/24/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 3,150,000 bonds @ $99.977 $3,149,275.50 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 47,000,000 bonds @ $99.977 $46,989,190.00 (14) % of Portfolio Assets Applied to Purchase 0.183 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 163 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/24/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofAMerrill Lynch Morgan Stanley Co- Managers Citigroup Global Markets Credit Suisse U.S. Bancorp Investments J.P. Morgan HSBC Securities (USA) Wells Fargo Securities Barclays Capital (2) Names of Issuers: The Travelers Companies, Inc. (3) Title of Securities: TRV 4.6 08/01/43 (4) Date of First Offering: 07/25/13 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Aon PLC, C#00185AAC8 2) MetLife, C#59156RBD9 3 ) Jefferies Group, C#472319AM4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 160 years (9) Trade Date: 07/25/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,465,000 bonds @ $99.742 $1,461,220.30 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 17,000,000 bonds @ $99.742 $16,956,140.00 1 (14) % of Portfolio Assets Applied to Purchase 0.085 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 160 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/25/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofAMerrill Lynch DNB Markets Morgan Stanley Mitsubishi UFJ Securities Wells Fargo Securities Mizuho Securities Credit Suisse Securities Scotia Capital Co- Managers Credit Agricole Securities (USA) CIBC World Markets Societe Generale RBS Securities SunTrust Robinson Humphrey (2) Names of Issuers: Kinder Morgan Energy Partners (3) Title of Securities: KMP 2.65 02/01/19 (4) Date of First Offering: 07/29/13 (5) Amount of Total Offering : $800,000,000 (6) Unit Price of Offering: Comparable Securities 1) Petrobras Global Finance, C#71647NAB5 2) BP Capital Markets, C#05565QCE6 3 ) CNOOC Finance 2013, C#12625GAB0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.350%). (8) Years of Issuer’s Operations: 16 years (9) Trade Date: 07/29/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,050,000 bonds @ $99.858 $1,048,509.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.858 $17,974,440.00 (14) % of Portfolio Assets Applied to Purchase 0.061 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 16 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Global Markets RBS Securities Deutsche Bank Securities Goldman, Sachs & Co. HSBC Securities (USA) Co- Managers Barclays Capital Wells Fargo Securities BofA Merrill Lynch BBVA Securities Credit Suisse Lloyds Securities DnB Markets) Scotiabank Morgan Stanley SMBC Nikko J.P Morgan Standard Chartered Bank Mitsubishi UFJ Securities ANZ Securities US Bancorp BNY Mellon Securities (2) Names of Issuers: Halliburton Company (3) Title of Securities: HAL 4.75 08/01/43 (4) Date of First Offering: 07/29/13 (5) Amount of Total Offering : $900,000,000 (6) Unit Price of Offering: Comparable Securities 1) Statoil ASA, C#85771PAL6 2) Petrobras Global Finance, C#71647NAA7 3 ) Sunoco Logistics Partners Operations, C#86765BAM1 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 94 years (9) Trade Date: 07/29/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 1,050,000 bonds @ $99.794 $1,047,837.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.794 $9,979,400.00 (14) % of Portfolio Assets Applied to Purchase 0.061% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 94 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Global Markets RBS Securities Deutsche Bank Securities J.P. Morgan Securities HSBC Securities (USA) Co- Managers Barclays Capital Wells Fargo Securities BofA Merrill Lynch BBVA Securities Credit Suisse Lloyds Securities DnB Markets) Scotiabank Goldman, Sachs & Co. SMBC Nikko Mitsubishi UFJ Securities Standard Chartered Bank Morgan Stanley ANZ Securities US Bancorp BNY Mellon Securities (2) Names of Issuers: Halliburton Company (3) Title of Securities: HAL 2 08/01/18 (4) Date of First Offering: 07/29/13 (5) Amount of Total Offering : $400,000,000 (6) Unit Price of Offering: Comparable Securities 1) CNOOC Finance 2013, C#12625GAB0 2) Petrobras Global Finance, C#71647NAB5 3 ) BP Capital Markets, C#05565QCE6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.600%). (8) Years of Issuer’s Operations: 94 years (9) Trade Date: 07/29/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 2,625,000 bonds @ $99.929 $2,623,136.25 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.929 $24,982,250 (14) % of Portfolio Assets Applied to Purchase 0.152% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 94 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Global Markets RBS Securities Deutsche Bank Securities Morgan Stanley HSBC Securities (USA) Co- Managers Barclays Capital Wells Fargo Securities BofA Merrill Lynch BBVA Securities Credit Suisse Lloyds Securities DnB Markets) Scotiabank Goldman, Sachs & Co. SMBC Nikko J.P Morgan Standard Chartered Bank Mitsubishi UFJ Securities ANZ Securities US Bancorp BNY Mellon Securities (2) Names of Issuers: Halliburton Company (3) Title of Securities: HAL 3.5 08/01/23 (4) Date of First Offering: 07/29/13 (5) Amount of Total Offering : $1,100,000,000 (6) Unit Price of Offering: Comparable Securities 1) CNOOC Finance 2013, C#12625GAC8 2) Petrobras Global Finance, C#71647NAF6 3 ) BP Capital Markets, C#05565QCD8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65%). (8) Years of Issuer’s Operations: 94 years (9) Trade Date: 07/29/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 2,625,000 bonds @ $99.766 $2,618,857.50 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.766 $24,941,500.00 (14) % of Portfolio Assets Applied to Purchase 0.152% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 94 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/29/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley Citigroup J.P. Morgan UBS Investment Bank Co- Managers Barclays Capital Goldman, Sachs & Co. Wells Fargo Securities Credit Suisse Securities (USA) Deutsche Bank Securities Fifth Third Securities BB&T Capital Markets Mizuho Securities USA PNC Capital Markets SMBC Nikko Securities SunTrust Robinson Humphrey U.S. Bancorp Investments (2) Names of Issuers: WellPoint, Inc. (3) Title of Securities: WLP 5.1 01/15/44 (4) Date of First Offering: 07/30/13 (5) Amount of Total Offering : $600,000,000 (6) Unit Price of Offering: Comparable Securities 1) Baxter International, C#071813BG3 2) Pfizer, C#717081DE0 3 ) Merck, C#58933YAJ4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 9 years (9) Trade Date: 07/30/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 735,000 bonds @ $99.865 $734,007.75 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 9,000,000 bonds @ $99.865 $8,987,850.00 (14) % of Portfolio Assets Applied to Purchase 0.043 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 9 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 7/30/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P. Morgan Securities Citigroup Global Markets Barclays Capital Goldman, Sachs & Co. Co- Managers Wells Fargo Securities U.S. Bancorp Investments BofA Merrill Lynch The Williams Capital Group Credit Suisse BNY Mellon Capital Markets Deutsche Bank Securities PNC Capital Markets Morgan Stanley & Co. (2) Names of Issuers: The Allstate Corporation (3) Title of Securities: ALL 5.75 08/15/53 (4) Date of First Offering: 08/05/13 (5) Amount of Total Offering : $800,000,000 (6) Unit Price of Offering: Comparable Securities 1) Aon, C#00185AAC8 2) Jefferies Group, C#472319AM4 3 ) MetLife, C#59156RBD9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (1.00%). (8) Years of Issuer’s Operations: 82 years (9) Trade Date: 08/05/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,725,000 bonds @ $100.000 $1,725,000.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $100.000 $20,000,000.00 (14) % of Portfolio Assets Applied to Purchase 0.100% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 82 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/5/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclays Capital RBC Capital Markets BNP Paribas RBS Securities Citigroup Global Markets UBS Securities Deutsche Bank Securities Co- Managers Banca IMI SMBC Nikko Securities DNB Nor Markets Standard Chartered Bank HSBC Securities US Bancorp Investments Scotia Capital USA Wells Fargo Securities (2) Names of Issuers: Boston Scientific (3) Title of Securities: BSX 4.125 10/01/23 (4) Date of First Offering: 08/08/13 (5) Amount of Total Offering : $450,000,000 (6) Unit Price of Offering: Comparable Securities 1) Celgene Corporation, C#151020AJ3 2) Baxter International, C#071813BL2 3 ) Covidien International Finance, C#22303QAP5 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.650%). (8) Years of Issuer’s Operations: 34 years (9) Trade Date: 08/08/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,105,000 bonds @ $99.936 $2,103,652.80 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 29,000,000 bonds @ $99.936 $28,981,440.00 (14) % of Portfolio Assets Applied to Purchase 0.122% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 34 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclays Capital RBC Capital Markets BNP Paribas RBS Securities Citigroup Global Markets UBS Securities Deutsche Bank Securities Co- Managers Banca IMI SMBC Nikko Securities DNB Nor Markets Standard Chartered Bank HSBC Securities US Bancorp Investments Scotia Capital USA Wells Fargo Securities (2) Names of Issuers: Boston Scientific Corporation (3) Title of Securities: BSX 2.65 10/01/18 (4) Date of First Offering: 08/08/13 (5) Amount of Total Offering : $600,000,000 (6) Unit Price of Offering: Comparable Securities 1) Celgene Corporation, C#151020AK0 2) Baxter International, C#071813BJ7 3 ) Thermo Fisher Scientific, C#883556BB7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.600%). (8) Years of Issuer’s Operations: 34 years (9) Trade Date: 08/08/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,630,000 bonds @ $99.954 $2,628,790.20 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 46,000,000 bonds @ $99.954 $45,978,840.00 (14) % of Portfolio Assets Applied to Purchase 0.153% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 34 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Goldman, Sachs & Co. BofA Merrill Lynch J.P. Morgan Co- Managers Deutsche Bank Securities Scotiabank Morgan Stanley U.S. Bancorp RBS Securities BBVA Securities SMBC Nikko Credit Agricole CIB Wells Fargo Securities HSBC Securities Credit Suisse ING Financial Markets Mitsubishi UFJ Securities Regions Securities PNC Capital Markets The Williams Capital Group (2) Names of Issuers: Prologis L.P. (3) Title of Securities: PLD 4.25 08/15/23, C#74340XAW1 (4) Date of First Offering: 08/08/13 (5) Amount of Total Offering : $850,000,000 (6) Unit Price of Offering: Comparable Securities 1) Alexander Real Estate, C#015271AD1 2) DDR Corporation, C#23317HAB8 3 ) ERP Operating LP, C#26884AB0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650%). (8) Years of Issuer’s Operations: 30 years (9) Trade Date: 08/08/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 3,680,000 bonds @ $99.742 $3,670,505.60 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $99.742 $34,909,700.00 (14) % of Portfolio Assets Applied to Purchase 0.213% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/8/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merill Lynch Wells Fargo Securities Citigroup BNP Paribas J.P. Morgan Mizuho Securities RBS RBC Capital Markets Deutsche Bank Securities SMBC Nikko Morgan Stanley Co- Managers Guggenheim Securities The Williams Group Lloyds Securities Santender U.S. Bancorp Banca IMI BNY Mellon Capital Markets (2) Names of Issuers: Viacom Inc. (3) Title of Securities: VIA 5.85 09/01/43, C#92553PAU6 (4) Date of First Offering: 08/12/13 (5) Amount of Total Offering : $1,250,000,000 (6) Unit Price of Offering: Comparable Securities 1) Vodafone Group, C#92857WBD1 2) Apple, C#037833AL4 3 ) Microsoft, C#594918AR5 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 7 years (9) Trade Date: 08/12/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 2,110,000 bonds @ $99.353 $2,096,348.30 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 21,000,000 bonds @ $99.353 $20,864,130.00 (14) % of Portfolio Assets Applied to Purchase 0.122% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 7 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merill Lynch Wells Fargo Securities Citigroup BNP Paribas J.P. Morgan Mizuho Securities RBS RBC Capital Markets Deutsche Bank Securities SMBC Nikko Morgan Stanley Co- Managers Guggenheim Securities The Williams Group Lloyds Securities Santender U.S. Bancorp Banca IMI BNY Mellon Capital Markets (2) Names of Issuers: Viacom Inc. (3) Title of Securities: VIA 4.25 09/01/23, C#92553PAT9 (4) Date of First Offering: 08/12/13 (5) Amount of Total Offering : $1,250,000,000 (6) Unit Price of Offering: Comparable Securities 1) Telefonica Emisiones SAU, C#87938WAR4 2) AT&T, C#00206RBN1 3 ) Baidu, C#056752AB4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.45%). (8) Years of Issuer’s Operations: 7 years (9) Trade Date: 08/12/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 2,110,000 bonds @ $98.968 $2,088,224.80 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 37,000,000 bonds @ $98.968 $36,618,160.00 (14) % of Portfolio Assets Applied to Purchase 0.121% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 7 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merill Lynch Wells Fargo Securities Citigroup BNP Paribas J.P. Morgan Mizuho Securities RBS RBC Capital Markets Deutsche Bank Securities SMBC Nikko Morgan Stanley Co- Managers Guggenheim Securities The Williams Group Lloyds Securities Santender U.S. Bancorp Banca IMI BNY Mellon Capital Markets (2) Names of Issuers: Viacom Inc. (3) Title of Securities: VIA 2.5 09/01/18, C#92553PAS1 (4) Date of First Offering: 08/12/13 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Telefonica Emisiones SAU, C#87938WAQ6 2) Vodafone Group , C#92857WBE9 3 ) Baidu, C#056752AA6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.35%). (8) Years of Issuer’s Operations: 7 years (9) Trade Date: 08/12/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 1,055,000 bonds @ $99.423 $1,048,912.65 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 27,000,000 bonds @ $99.423 $26,844,210.00 (14) % of Portfolio Assets Applied to Purchase 0.061% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 7 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays RBS BNP Paribas Wells Fargo Securities Co- Managers (2) Names of Issuers: Virginia Electric and Power Company (3) Title of Securities: D 4.65 08/15/43, C#927804FP4 (4) Date of First Offering: 08/12/13 (5) Amount of Total Offering : $585,000,000 (6) Unit Price of Offering: Comparable Securities 1) Southern Power Company, C#843646AJ9 2) PPL Electric Utilities, C#6951UAR4 3 ) South Carolina Electric & Gas, C#837004CG3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 30 years (9) Trade Date: 08/12/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,110,000 bonds @ $99.952 $2,108,987.20 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.952 $19,990,400.00 1 (14) % of Portfolio Assets Applied to Purchase 0.123% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Mitsubishi UFJ Securities Wells Fargo Securities UBS Investment Bank Co- Managers U.S. Bancorp Goldman, Sachs & Co. Barclays Ramirez & Co., Inc. Deutsche Bank Securities (2) Names of Issuers: Westar Energy (3) Title of Securities: WR 4.625 09/01/43, C#95709TAK6 (4) Date of First Offering: 08/12/13 (5) Amount of Total Offering : $250,000,000 (6) Unit Price of Offering: Comparable Securities 1) Southern Power Company, C#843646AJ9 2) PPL Electric Utilities, C#6951UAR4 3 ) South Carolina Electric & Gas, C#837004CG3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 104 years (9) Trade Date: 08/12/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,060,000 bonds @ $99.998 $1,059,978.80 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.998 $9,999,800.00 (14) % of Portfolio Assets Applied to Purchase 0.062% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 104 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P Morgan Securities U.S. Bancorp Investments Morgan Stanley & Co. Wells Fargo Securities Co- Managers BB&T Capital Markets Fifth Third Securities Commerz Markets The Williams Capital Group (2) Names of Issuers: The Southern Company (3) Title of Securities: SO 2.45 09/01/19, C#842587CJ4 (4) Date of First Offering: 08/21/13 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Duke Energy Corporation, C#26441CAK1 2) Virginia Electric & Power, C#927804FM1 3 ) American Electric Power, C#025537AF8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.600%). (8) Years of Issuer’s Operations: 68 years (9) Trade Date: 08/21/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,899,000 bonds @ $99.798 $1,895,164.02 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 18,000,000 bonds @ $99.798 $17,963,640.00 1 (14) % of Portfolio Assets Applied to Purchase 0.112% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 68 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 8/21/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Goldman, Sachs & Co. Credit Suisse Securities J.P. Morgan Securities Deutsche Bank Securities Co- Managers Barclays Capital Sun Trust Robinson Humphrey BNY Mellon Capital Markets TD Securities (USA) Citigroup Global Markets The Williams Capital Group Fifth Third Securities U.S. Bancorp Investments Morgan Stanley & Co. Wells Fargo Securities RBC Capital Markets Lebenthal & Co., RBS Securities (2) Names of Issuers: The Home Depot, Inc. (3) Title of Securities: HD 4.875 02/15/44, C#437076BD3 (4) Date of First Offering: 09/03/13 (5) Amount of Total Offering : $1,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Altria Group, C#02209SAQ6 2) Philip Morris Intl, C#718172AW9 3 ) Anheuser-Busch, C#035242AB2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.875%). (8) Years of Issuer’s Operations: 35 years (9) Trade Date: 09/03/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 1,200,000 bonds @ $98.506 $1,182,072.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $98.506 $12,805,780.00 (14) % of Portfolio Assets Applied to Purchase 0.070% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 35 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/3/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Goldman, Sachs & Co. Credit Suisse Securities J.P. Morgan Securities Deutsche Bank Securities Co- Managers Barclays Capital Sun Trust Robinson Humphrey BNY Mellon Capital Markets TD Securities (USA) Citigroup Global Markets The Williams Capital Group Fifth Third Securities U.S. Bancorp Investments Morgan Stanley & Co. Wells Fargo Securities RBC Capital Markets Lebenthal & Co., RBS Securities (2) Names of Issuers: The Home Depot, Inc. (3) Title of Securities: HD 3.75 02/15/24, C# 437076BC5 (4) Date of First Offering: 09/03/13 (5) Amount of Total Offering : $1,100,000,000 (6) Unit Price of Offering: Comparable Securities 1) Amazon, C#023135AJ5 2) Stanley Black & Decker, C#854502AD3 3 ) Wyndham Worldwide, C#98310WAL2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.450%). (8) Years of Issuer’s Operations: 35 years (9) Trade Date: 09/03/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 3,120,000 bonds @ $99.481 $3,103,807.20 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.481 $29,844,300.00 (14) % of Portfolio Assets Applied to Purchase 0.183 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 35 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/3/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Deutsche Bank Securities Barclays Capital ING Bank NV Citigroup Global Markets Co- Managers (2) Names of Issuers: ING Bank NV (3) Title of Securities: INTNED 5.8 09/25/23 144A, C#449786AY8 (4) Date of First Offering: 09/16/13 (5) Amount of Total Offering : $2,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) American Tower, C#03207XAD2 2) Genworth Holdings, C#372491AA8 3 ) Zions Bancorporation, C#989701BE6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.50%). (8) Years of Issuer’s Operations: 22 years (9) Trade Date: 09/16/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,700,000 bonds @ $99.543 $1,692,231.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.543 $29,862,900.00 1 (14) % of Portfolio Assets Applied to Purchase 0.099% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 22 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/16/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Lloyds Securities BMO Capital Markets Mitsubishi UFJ Securities BofA Merrill Lynch Wells Fargo Securities Citigroup UBS Investment Bank Co- Managers Blaylock Robert Van Deutsche Bank Securities BNY Mellon Capital Markets Scotia Bank Securities (2) Names of Issuers: CME Group Inc. (3) Title of Securities: CME 5.3 09/15/43, C#12572QAF2 (4) Date of First Offering: 09/04/13 (5) Amount of Total Offering : $750,000,000 (6) Unit Price of Offering: Comparable Securities 1) JPMorgan Chase, C#46625HJM3 2) Prudential Financial, C#74432QBY0 3 ) Aon, C#00185AAC8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.875%). (8) Years of Issuer’s Operations: 6 years (9) Trade Date: 09/04/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,065,000 bonds @ $99.82 $2,061,283.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.82 $24,955,000.00 (14) % of Portfolio Assets Applied to Purchase 0.122% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 6 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/4/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch RBS Deutsche Bank Securities Co- Managers Barclays Goldman, Sachs & Co. Citigroup RBC Capital Markets J.P. Morgan SMBC Nikko Morgan Stanley BOSC, Inc. UBS Investment Bank UMB Financial Services US Bancorp The Williams Capital Group Wells Fargo Securities Tuohy Brothers BB&T Capital Markets (2) Names of Issuers: Oneok Partners (3) Title of Securities: OKS 3.2 09/15/18, C#68268NAK9 (4) Date of First Offering: 09/09/13 (5) Amount of Total Offering : $425,000,000 (6) Unit Price of Offering: Comparable Securities 1) Total Capital SA, C#89152UAG7 2) Petrobras Global Finance, C#71647NAB5 3 ) BP Capital Markets, C#05565QCE6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.600%). (8) Years of Issuer’s Operations: 20 years (9) Trade Date: 09/09/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 1,065,000 bonds @ $99.935 $1,064,307.75 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 17,000,000 bonds @ $99.935 $16,988,950.00 (14) % of Portfolio Assets Applied to Purchase 0.063% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 20 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/9/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch RBS Deutsche Bank Securities Co- Managers Barclays Goldman, Sachs & Co. Citigroup RBC Capital Markets J.P. Morgan SMBC Nikko Morgan Stanley BOSC, Inc. UBS Investment Bank UMB Financial Services US Bancorp The Williams Capital Group Wells Fargo Securities Tuohy Brothers BB&T Capital Markets (2) Names of Issuers: Oneok Partners (3) Title of Securities: OKS 6.2 09/15/43, C#68268NAM5 (4) Date of First Offering: 09/09/13 (5) Amount of Total Offering : $400,000,000 (6) Unit Price of Offering: Comparable Securities 1) Sunoco Logistics Partner, C#86765BAM1 2) Cenovus Energy, C#15135UAK5 3 ) Shell International Finance, C#822582AY8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: 20 years (9) Trade Date: 09/09/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 1,035,000 bonds @ $99.567 $1,030,518.45 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.567 $9,956,700.00 (14) % of Portfolio Assets Applied to Purchase 0.061% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 20 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/9/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Mitsubishi UFJ Securities BofA Merrill Lynch Mizuho Securities J.P. Morgan RBC Capital Markets Morgan Stanley RBS Citigroup Wells Fargo Securities Credit Suisse Co- Managers Deutsche Bank Securities Santander (2) Names of Issuers: Verizon Communications Inc. (3) Title of Securities: VZ 2.5 09/15/16, C#92343VBN3 (4) Date of First Offering: 09/11/13 (5) Amount of Total Offering : $4,250,000,000 (6) Unit Price of Offering: Comparable Securities 1) British Telecom, C#111021AH4 2) Vodafone Group, C#92857WBA7 3 ) AT&T, C#00206RBR2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.300%). (8) Years of Issuer’s Operations: 30 years (9) Trade Date: 09/11/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 4,270,000 bonds @ $99.923 $4,266,712.10 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 77,000,000 bonds @ $99.923 $76,940,710.00 (14) % of Portfolio Assets Applied to Purchase 0.251% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Mitsubishi UFJ Securities BofA Merrill Lynch Mizuho Securities J.P. Morgan RBC Capital Markets Morgan Stanley RBS Citigroup Wells Fargo Securities Credit Suisse Co- Managers Deutsche Bank Securities Santander (2) Names of Issuers: Verizon Communications Inc. (3) Title of Securities: VZ 6.55 09/15/33, C#92343VBT0 (4) Date of First Offering: 09/11/13 (5) Amount of Total Offering : $15,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Viacom, C#92553PAQ5 2) Vodafone Group, C#92857WBD1 3 ) Jefferies Group, C#472319AM4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.750%). (8) Years of Issuer’s Operations: 30 years (9) Trade Date: 09/11/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,505,000 bonds @ $99.883 $2,502,069.15 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 54,000,000 bonds @ $99.883 $53,936,820.00 (14) % of Portfolio Assets Applied to Purchase 0.147% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Mitsubishi UJF Securities BofA Merrill Lynch Mizuho Securities J.P. Morgan RBC Capital Markets Morgan Stanley RBS Citigroup Wells Fargo Securities Credit Suisse Co- Managers Deutsche Bank Securities Santander (2) Names of Issuers: Verizon Communications Inc. (3) Title of Securities: VZ 6.4 09/15/33, C#92343VBS2 (4) Date of First Offering: 09/11/13 (5) Amount of Total Offering : $6,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Viacom, C#92553PAQ5 2) Jefferies Group, C#472319AM4 3 ) Vodafone Group, C#92857WBD1 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.75%). (8) Years of Issuer’s Operations: 30 years (9) Trade Date: 09/11/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,990,000 bonds @ $99.9 $2,987,010.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.9 $29,970,000.00 (14) % of Portfolio Assets Applied to Purchase 0.176% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Mitsubishi UFJ Securities BofA Merrill Lynch Mizuho Securities J.P. Morgan RBC Capital Markets Morgan Stanley RBS Citigroup Wells Fargo Securities Credit Suisse Co- Managers Deutsche Bank Securities Santander (2) Names of Issuers: Verizon Communications Inc. (3) Title of Securities: VZ 5.15 09//15/23, C#92343VBR4 (4) Date of First Offering: 09/11/13 (5) Amount of Total Offering : $11,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Telefonica Emisiones, C#87938WAR4 2) Viacom, C#92553PAR3 3 ) Baidu, C#05672AB4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.450%). (8) Years of Issuer’s Operations: 30 years (9) Trade Date: 09/11/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,600,000 bonds @ $99.676 $1,594,816.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 40,000,000 bonds @ $99.676 $39,870,400.00 (14) % of Portfolio Assets Applied to Purchase 0.094% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/20/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Mitsubishi UFJ Securities BofA Merrill Lynch Mizuho Securities J.P. Morgan RBC Capital Markets Morgan Stanley RBS Citigroup Wells Fargo Securities Credit Suisse Co- Managers Deutsche Bank Securities Santander (2) Names of Issuers: Verizon Communications Inc. (3) Title of Securities: VZ 4.5 09//15/20, C#92343VBQ6 (4) Date of First Offering: 09/11/13 (5) Amount of Total Offering : $4,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Baidu, C#056752AC2 2) Telefonica Emisiones, C#87938WAQ6 3 ) Baidu, C#056752AA6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.400%). (8) Years of Issuer’s Operations: 30 years (9) Trade Date: 09/11/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,065,000 bonds @ $99.87 $1,063,615.50 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.87 $12,983,100 (14) % of Portfolio Assets Applied to Purchase 0.063% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Mitsubishi UFJ Securities BofA Merrill Lynch Mizuho Securities J.P. Morgan RBC Capital Markets Morgan Stanley RBS Citigroup Wells Fargo Securities Credit Suisse Co- Managers Deutsche Bank Securities Santander (2) Names of Issuers: Verizon Communications Inc. (3) Title of Securities: VZ 3.65 09/14/18, C#92343VBP8 (4) Date of First Offering: 09/11/13 (5) Amount of Total Offering : $4,750,000,000 (6) Unit Price of Offering: Comparable Securities 1) Baidu, C#056752AC2 2) Telefonica Emisiones, C#87938WAQ6 3 ) Baidu, C#056752AA6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.350%). (8) Years of Issuer’s Operations: 30 years (9) Trade Date: 09/11/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 3,202,000 bonds @ $99.996 $3,201,871.92 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 62,000,000 bonds @ $99.996 $61,997,520.00 (14) % of Portfolio Assets Applied to Purchase 0.189% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 30 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/11/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays BNP Paribas J.P. Morgan Securities Mitsubishi UFJ Securities RBS Securities U.S. Bancorp Investments Co- Managers Citigroup Global Markets Lloyds Securities Wells Fargo Securities Mizuho Securities USA Deutsche Bank Securities RBC Capital Markets KeyBanc Capital Markets SMBC Nikko Securities America (2) Names of Issuers: MidAmerican Energy Company (3) Title of Securities: MIDAM 4.8 09/15/43 (4) Date of First Offering: 09/12/13 (5) Amount of Total Offering : $350,000,000 (6) Unit Price of Offering: Comparable Securities 1) Commonwealth Edison, 202795JB7 2) PPL Electric Utilities, 69351UAR4 3 ) Southern Power Company, C#843646AJ9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.875%). (8) Years of Issuer’s Operations: 18 years (9) Trade Date: 09/12/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,510,000 bonds @ $99.528 $1,502,872.80 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.528 $14,929,200.00 (14) % of Portfolio Assets Applied to Purchase 0.088% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 18 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays BNP Paribas J.P. Morgan Securities Mitsubishi UFJ Securities RBS Securities U.S. Bancorp Investments Co- Managers Citigroup Global Markets Lloyds Securities Wells Fargo Securities Mizuho Securities USA Deutsche Bank Securities RBC Capital Markets KeyBanc Capital Markets SMBC Nikko Securities America (2) Names of Issuers: MidAmerican Energy Company (3) Title of Securities: MIDAM 2.4 03/15/19 (4) Date of First Offering: 09/12/13 (5) Amount of Total Offering : $350,000,000 (6) Unit Price of Offering: Comparable Securities 1) Duke Energy Corporation, C#26441CAK1 2) American Electric Power, C#025537AF8 3 ) Unilever Capital, C#904764AQ0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.600%). (8) Years of Issuer’s Operations: 18 years (9) Trade Date: 09/12/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,670,000 bonds @ $99.944 $2,668,504.80 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.944 $24,986,000.00 (14) % of Portfolio Assets Applied to Purchase 0.157% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 18 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/12/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley Deutsche Bank Securities J.P. Morgan Securities Mitsubishi UFJ Securities BofA Merrill Lynch RBS Securities RBC Capital Markets SMBC Nikko Securities America Barclays Capital Sun Trust Robinson Humphrey Citigroup Global Markets UBS Securities Credit Suisse Securities Wells Fargo Securities Co- Managers BMO Capital Markets Scotia Capital (USA) CIBC World Markets TD Securities (USA) Goldman, Sachs & Co. The Williams Capital Group KeyBanc Capital Markets (2) Names of Issuers: Spectra Energy Partners, LP (3) Title of Securities: SEP 2.95 09/25/18 (4) Date of First Offering: 09/16/13 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Total Capital, C#89152UAG7 2) Petrobras Global Finance, C#71647NAB5 3 ) DCP Midstream Operating, C#23311VAC1 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.60%). (8) Years of Issuer’s Operations: 7 years (9) Trade Date: 09/16/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 1,065,000 bonds @ $99.829 $1,063,178.85 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 23,000,000 bonds @ $99.829 $22,960,670.00 (14) % of Portfolio Assets Applied to Purchase 0.062% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 7 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/16/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Morgan Stanley Deutsche Bank Securities J.P. Morgan Securities Mitsubishi UFJ Securities BofA Merrill Lynch RBS Securities RBC Capital Markets SMBC Nikko Securities America Barclays Capital Sun Trust Robinson Humphrey Citigroup Global Markets UBS Securities Credit Suisse Securities Wells Fargo Securities Co- Managers BMO Capital Markets Scotia Capital (USA) CIBC World Markets TD Securities (USA) Goldman, Sachs & Co. The Williams Capital Group KeyBanc Capital Markets (2) Names of Issuers: Spectra Energy Partners, LP (3) Title of Securities: SEP 5.95 09/25/43 (4) Date of First Offering: 09/16/13 (5) Amount of Total Offering : $400,000,000 (6) Unit Price of Offering: Comparable Securities 1) Energy Transfer Partners, C#29273RAZ2 2) Shell International Finance, C#822582AY8 3 ) Petrobras Global Finance, C#71647NAA7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.875%). (8) Years of Issuer’s Operations: 7 years (9) Trade Date: 09/16/13 (10) Portfolio Assets on Trade Date: 1 (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 685,000 bonds @ $99.875 $684,143.75 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $99.875 $6,991.250.00 (14) % of Portfolio Assets Applied to Purchase 0.040% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 7 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/16/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Deutsche Bank Securities Barclays Capital ING Bank NV Citigroup Global Markets Co- Managers (2) Names of Issuers: ING Bank NV (3) Title of Securities: INTNED 5.8 09/25/23 144A, C#449786AY8 (4) Date of First Offering: 09/16/13 (5) Amount of Total Offering : $2,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) American Tower, C#03207XAD2 2) Genworth Holdings, C#372491AA8 3 ) Zions Bancorporation, C#989701BE6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.50%). (8) Years of Issuer’s Operations: 22 years (9) Trade Date: 09/16/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,700,000 bonds @ $99.543 $1,692,231.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.543 $29,862,900.00 1 (14) % of Portfolio Assets Applied to Purchase 0.099% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 22 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/16/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books HSBC Securities Co- Managers ABN AMRO Securities Mizuho Securities USA Banca IMI S.p.A. nabSecurities BBVA Securities Natixis Securities Americas BMO Capital Markets RBC Capital Markets BNY Mellon Capital Markets RB International Markets CIBC World Markets RBS Securities Citigroup Global Markets Santander Investment Securities Commerica Securities Scotia Capital Commerz Markets SMBC Niko Securities Danske Markets The Williams Capital Group J.P. Morgan Securities U.S. Bancorp Investments Lloyds Securities Wells Fargo Securities (2) Names of Issuers: HSBC USA, Inc. (3) Title of Securities: HSBC 2.625 09/24/18 (4) Date of First Offering: 09/17/13 (5) Amount of Total Offering : $750,000,000 (6) Unit Price of Offering: Comparable Securities 1) American Tower Corp., C#0327XAC4 2) Corpbanca, C#21987AAB6 3 ) Western Union, C#959802AR0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.35%). (8) Years of Issuer’s Operations: 163 years (9) Trade Date: 09/17/13 (10) Portfolio Assets on Trade Date: 1 (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 3,200,000 bonds @ $99.828 $3,194,496.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,600,000 bonds @ $99.828 $30,547,368.00 (14) % of Portfolio Assets Applied to Purchase 0.187% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 163 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/17/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital RBC Capital Markets Citigroup Co- Managers ANZ Securities Societe Generale CIBC Standard Chartered Bank Credit Suisse Sun Trust Robinson Humphrey Deutsche Bank Securities TD Securities NabSecurities UBS Investment Bank National Bank of Canada Wells Fargo Securities Santander (2) Names of Issuers: Royal Bank of Canada (3) Title of Securities: RY 2 10/01/18, C#78011DAF1 (4) Date of First Offering: 09/24/13 (5) Amount of Total Offering : $2,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Westpac Banking Corporation, C#961214CC5 2) Regions Financial Corporation, C#7519EPAJ9 3 ) Bank of America, C#06051GET2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.250%). (8) Years of Issuer’s Operations: 149 years (9) Trade Date: 09/24/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 3,735,000 bonds @ $99.924 $3,732,161.40 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 45,000,000 bonds @ $99.924 $44,965,800.00 (14) % of Portfolio Assets Applied to Purchase 0.217% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 149 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/24/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Morgan Stanley & Co. Goldman, Sachs & Co. Co- Managers J.P. Morgan Mitsubishi UFJ Securities Wells Fargo Securities Mizuho Securities Deutsche Bank US Bank HSBC (2) Names of Issuers: Edwards Lifesciences Corporation (3) Title of Securities: EW 2.875 10/15/18, C328176EAC2 (4) Date of First Offering: 09/24/13 (5) Amount of Total Offering : $600,000,000 (6) Unit Price of Offering: Comparable Securities 1) Celgene, C#151020AK0 2) Baxter International, C#071813BJ7 3 ) Pfizer, C#717081DG5 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.60%). (8) Years of Issuer’s Operations: 141 years (9) Trade Date: 09/24/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,605,000 bonds @ $99.498 $1,596,942.90 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.498 $24,874,500.00 (14) % of Portfolio Assets Applied to Purchase 0.093% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 141 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/24/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of New York Mellon Loop Capital Markets Barclays Capital Mitsubishi UFJ Securities BNP Paribas RBS Securities J.P. Morgan Wells Fargo Securities Co- Managers Blaylock Robert Van Lebenthal & Co. CastleOak Securities MFR Securities Citigroup Global Markets Mischler Financial Group C.L. King & Associates PNC Capital Markets Guzman & Co. Samuel A. Ramirez & Co. Kota Global Securities Williams Capital Group (2) Names of Issuers: Southern California Edison Company (3) Title of Securities: EIX 4.65 10/01/43, C#842400FZ1 (4) Date of First Offering: 09/25/13 (5) Amount of Total Offering : $800,000,000 (6) Unit Price of Offering: Comparable Securities 1) Commonwealth Edison, C#202795JB7 2) Southern Power, C#843646AJ9 3 ) Pacific Gas & Electric, C#694308HD2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.875%). (8) Years of Issuer’s Operations: 116 years (9) Trade Date: 09/25/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 2,055,000 bonds @ $99.312 $2,040,861.60 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 22,000,000 bonds @ $99.312 $21,848,640.00 (14) % of Portfolio Assets Applied to Purchase 0.118% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 116 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/25/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BMO Capital Markets Goldman, Sachs & Co. Credit Suisse J.P. Morgan Co- Managers BofA Merrill Lynch RBS Securities Citigroup Societe Generale Deutsche Bank Securities UBS Securities HSBC Securities Wells Fargo Securities Morgan Stanley (2) Names of Issuers: Bank of Montreal (3) Title of Securities: BMO 2.375 01/25/19, C#06367VHL2 (4) Date of First Offering: 09/25/13 (5) Amount of Total Offering : $1,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) National Rural Utilities, C#637432MU6 2) Ventas Realty, C#92276MBB0 3 ) General Electric Capital, C#36962G6P4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.35%). (8) Years of Issuer’s Operations: 196 years (9) Trade Date: 09/25/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 3,210,000 bonds @ $99.972 $3,209,101.20 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 30,000,000 bonds @ $99.972 $29,991,600.00 (14) % of Portfolio Assets Applied to Purchase 0.186% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 196 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: 9/25/2013 Name of Investment Adviser Firm By: Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Wells Fargo Securities BMO Capital markets Mitsubishi UFJ Securities Co- Managers BBVA Regions Securities Deutsche Bank Securities U.S. Bancorp Fifth Third Securities, Inc. (2) Names of Issuers: IntercontinentalExchange Group, Inc. (3) Title of Securities: ICE 2.5 10/15/18, C#45866FAB0 (4) Date of First Offering: 10/01/13 (5) Amount of Total Offering : $600,000,000 (6) Unit Price of Offering: Comparable Securities 1) Westpac Banking Corporation, C#961214CC5 2) Morgan Stanley, CE6174467U7 3 ) General Electric Capital Corporation, C#36962G6W9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.7475%). (8) Years of Issuer’s Operations: 13 years (9) Trade Date: 10/01/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 500,000 bonds @ $99.911 $499,555.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 22,000,000 bonds @ $99.911 $21,980,420.00 (14) % of Portfolio Assets Applied to Purchase 0.092% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 13 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Wells Fargo Securities BMO Capital markets Mitsubishi UFJ Securities Co- Managers BBVA Regions Securities Deutsche Bank Securities U.S. Bancorp Fifth Third Securities, Inc. (2) Names of Issuers: IntercontinentalExchange Group, Inc. (3) Title of Securities: ICE 4 10/15/23, C#45866FAA2 (4) Date of First Offering: 10/01/13 (5) Amount of Total Offering : $800,000,000 (6) Unit Price of Offering: Comparable Securities 1) RLI Corporation, C#749607AC1 2 ) American Tower Corporation, C#03027XAD2 3 ) Genworth Holdings, C#372491AA8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.7475%). (8) Years of Issuer’s Operations: 13 years (9) Trade Date: 10/01/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 465,000 bonds @ $99.225 $461,396.25 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 16,000,000 bonds @ $99.225 $15,876,000.00 (14) % of Portfolio Assets Applied to Purchase 0.085% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 13 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books KeyBanc Capital Markets U.S. Bancorp Mitsubishi UFJ Securities Co- Managers Samuel A. Ramirez & Co., Inc. The Williams Capital Group Wells Fargo Securities (2) Names of Issuers: Southwest Gas Corporation (3) Title of Securities: SWX 4.875 10/01/43, C#844895AW2 (4) Date of First Offering: 10/01/13 (5) Amount of Total Offering : $250,000,000 (6) Unit Price of Offering: Comparable Securities 1) Piedmont Natural Gas Co., C#720186AG0 2) Commonwealth Edison, C#202795JB7 3 ) Southern Power, C#843646AJ9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.875%). (8) Years of Issuer’s Operations: 82 years (9) Trade Date: 10/01/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 310,000 bonds @ $99.922 $309,758.20 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.922 $9,992,200.00 1 (14) % of Portfolio Assets Applied to Purchase 0.057% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 82 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Global Markets Wells Fargo Securities Mitsubishi UFJ Securities Co- Managers BBVA Securities Fifth Third Securities BNP Paribas Huntington Investment Company Mizuho Securities PNC Capital Markets (2) Names of Issuers: NiSource Finance Corporation (3) Title of Securities: NI 5.65 02/01/45, C#65473QBD4 (4) Date of First Offering: 10/03/13 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Piedmont Natural Gas, C#720186AG0 2) Southern Power Company, C#843646AJ9 3 ) PPL Electric Utilities, C#69351UAR4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.875%). (8) Years of Issuer’s Operations: 101 years (9) Trade Date: 10/03/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 330,000 bonds @ $99.341 $327,825.30 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.341 $9,934,100.00 (14) % of Portfolio Assets Applied to Purchase 0.060% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 101 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Goldman, Sachs & Co. Wells Fargo Securities Co- Managers (2) Names of Issuers: Berkshire Hathaway Finance Corporation (3) Title of Securities: BRK 2.9 10/15/20, C#084664BZ3 (4) Date of First Offering: 10/08/13 (5) Amount of Total Offering : $550,000,000 (6) Unit Price of Offering: Comparable Securities 1) UDR Inc., C#90265EAH3 2) AvalonBay Communities, C#05348EAS8 3 ) General Electric Capital Corp., C#36962G7C2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.375%). (8) Years of Issuer’s Operations: 174 years (9) Trade Date: 10/08/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,165,000 bonds @ $99.805 $1,162,728.25 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $99.805 $34,931,750.00 (14) % of Portfolio Assets Applied to Purchase 0.214% 1 (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 174 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P. Morgan Wells Fargo Securities Jefferies UBS Investment Bank Co- Managers BB&T Capital Markets KeyBanc Capital Markets Citigroup Global Markets Regions Securities Fifth Third Securities US Bancorp (2) Names of Issuers: Mid-America Apartments, L.P. (3) Title of Securities: MAA 4.3 10/15/23, C#59523UAA5 (4) Date of First Offering: 10/08/13 (5) Amount of Total Offering : $350,000,000 (6) Unit Price of Offering: Comparable Securities 1) Health Care REIT, C#42217KBC9 2) American International Group, C#02687ACY1 3 ) American Tower Corporation, C#03027XAD2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.650%). (8) Years of Issuer’s Operations: 19 years (9) Trade Date: 10/08/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 500,000 bonds @ $99.047 $495,235.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.047 $14,857,050.00 (14) % of Portfolio Assets Applied to Purchase 0.091% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 19 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Senior Co- Managers ABN AMRO Securities HSBC Securities Barclays Capital Inc. ING Financial Markets Credit Suisse Securities UniCredit Capital Markets Deutsche Bank Securities Wells Fargo Securities Junior Co-Managers Banca IMI S.p.A. Lloyds Securities BNP Paribas Securities Loop Capital Markets Cabrera Capital Markets MFR Securities Capital One Securities Natixis Securities Americas CIBC World Markets Nomura Securities International Drexel Hamilton RBC Capital Markets Fifth Third Securities Samuel A. Ramirez & Co. Toto Capital Markets Sun Trust Robinson Humphrey Guzman & Company TD Securities Kota Capital Securities UBS Securities (2) Names of Issuers: Citigroup Inc. (3) Title of Securities: C 3.875 10/25/23, C#172967HD6 (4) Date of First Offering: 10/21/13 (5) Amount of Total Offering : $2,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Health Care REIT, C#42217KBC9 2) RLI Corporation, C#749607AC1 3 ) American International Group, C#026874CY1 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.425%). (8) Years of Issuer’s Operations: 201 years 1 (9) Trade Date: 10/21/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 335,000 bonds @ $99.77 $334,229.50 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.77 $9,977,000.00 (14) % of Portfolio Assets Applied to Purchase 0.061% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 201 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup J.P. Morgan Goldman, Sachs & Co. Morgan Stanley Co- Managers BofA Merrill Lynch Scotia Capital Fifth Third Securities U.S. Bancorp HSBC Securities Wells Fargo PNC Capital Markets William Blair & Co. Rabobank International (2) Names of Issuers: Yum! Brands, Inc. (3) Title of Securities: YUM 5.35 11/01/43, C#988498AK7 (4) Date of First Offering: 10/22/13 (5) Amount of Total Offering : $275,000,000 (6) Unit Price of Offering: Comparable Securities 1) Philip Morris International, C#718172AW9 2) Ford Motor Company, C#345370CQ1 3 ) MDC Holdings, C#552676AQ1 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.875%). (8) Years of Issuer’s Operations: 16 years (9) Trade Date: 10/22/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 235,000 bonds @ $99.955 $234,894.25 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $99.955 $6,996,850.00 (14) % of Portfolio Assets Applied to Purchase 0.043% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 16 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman, Sachs & Co. RBS Securities Morgan Stanley Scotia Capital Co-Managers Barclays Bank Banca IMI Citigroup Global Market CastleOak Securities Credit Suisse HSBC Securities Deutsche Bank Securities Santander J.P. Morgan Securities Loop Capital Markets USB Capital Resources Wells Fargo Securities (2) Names of Issuers: Altria Group Inc. (3) Title of Securities: MO 5 01/31/44, C#02209SAR4 (4) Date of First Offering: 10/28/13 (5) Amount of Total Offering : $1,800,000,000 (6) Unit Price of Offering: Comparable Securities 1) Rogers Communications, C#775109AZ4 2) Philip Morris International, C#718172AW9 3) Ford Motor Company, C#345370CQ1 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). (8) Years of Issuer’s Operations: 28 (9) Trade Date: 10/28/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 240,000 bonds @ $99.574 $238,977.60 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 14,000,000 bonds @ $99.574 $13,940,360,00 (14) % of Portfolio Assets Applied to Purchase 0.044% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 28 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Securities Credit Agricole Securities Wells Fargo Securities Co-Managers BB&T Capital Markets Citigroup Global Markets BBVA Securities SMBC Nikko (2) Names of Issuers: Flowserve Corporation (3) Title of Securities: FLS 4 11/15/23, C#34354PAD7 (4) Date of First Offering: 10/28/13 (5) Amount of Total Offering : $300,000,000 (6) Unit Price of Offering: Comparable Securities 1) CSX Corporation, C#126408GZ0 2) Packaging Corporation of America, C#695156AQ2 3) Burlington Northern Santa Fe, C#12189LAQ4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (.650 %). (8) Years of Issuer’s Operations: 16 (9) Trade Date: 10/28/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 500,000 bonds @ $99.532 $497,660.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.532 $14,929,800.00 1 (14) % of Portfolio Assets Applied to Purchase 0.091% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 16 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Goldman, Sachs & Co. RBS Securities Morgan Stanley Scotia Capital Co-Managers Barclays Bank Banca IMI Citigroup Global Market CastleOak Securities Credit Suisse HSBC Securities Deutsche Bank Securities Loop Capital Markets J.P. Morgan Securities Santander US Bancorp Wells Fargo Securities (2) Names of Issuers: Altria Group Inc. (3) Title of Securities: MO 4 01/31/24, C#02209SAS2 (4) Date of First Offering: 10/28/13 (5) Amount of Total Offering : $1,400,000,000 (6) Unit Price of Offering: Comparable Securities 1) The Procter & Gamble Co., C#742718EB1 2) Hershey Company, C#427866AT5 3) Pepsico, C#713448CG1 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650 %). (8) Years of Issuer’s Operations: 28 (9) Trade Date: 10/28/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 260,000 bonds @ $99.378 $258,382.80 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.378 $12,919,140.00 (14) % of Portfolio Assets Applied to Purchase 0.047% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 28 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Citigroup Global Markets SunTrust Robinson Humphrey HSBC Securities Wells Fargo Securities J. P. Morgan Securities Co-Managers BNY Mellon PNC Capital Markets Goldman Sachs & Co. RBC Capital Markets (2) Names of Issuers: Diamond Offshore Drilling, Inc. (3) Title of Securities: DO 4.875 11/01/43 25271CAN2 (4) Date of First Offering: 10/31/13 (5) Amount of Total Offering : $750,000,000 (6) Unit Price of Offering: Comparable Securities 1) Trans-Canada Pipelines, C#89352HAL3 2) Energy Transfer Partners, C#29273RAZ2 3) Cenovus Energy Inc., C#15135UAK5 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). (8) Years of Issuer’s Operations : 20 years (9) Trade Date: 10/31/13 (10) Portfolio Assets on Trade Date: $ (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 480,000 bonds @ $99.844 $479,251.20 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.844 $17,971,920.00 1 (14) % of Portfolio Assets Applied to Purchase 0.088% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 20 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Securities Citigroup Global Markets Wells Fargo Securities Co-Managers BMO Capital Markets BNY Mellon Capital Markets HSBC Securities Lloyds Securities Mitsubishi UFJ Securities RBS Securities US Bancorp Investments UBS Securities Barclays Capital The Williams Capital Group (2) Names of Issuers: Liberty Mutual Group Inc. (3) Title of Securities: LIBMUT 4.25 06/15/23 144A, C#53079EBE3 (TAP) (4) Date of First Offering: 10/31/13 (5) Amount of Total Offering : $400,000,000 (6) Unit Price of Offering: Comparable Securities 1) American International Group, C#026874CY1 2) MetLife, C#59156RBB3 3) Genworth Holdings, C#372491AA8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650 %). (8) Years of Issuer’s Operations : 101 years (9) Trade Date: 10/31/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 655,000 bonds @ $99.934 $665,161.42 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 17,000,000 bonds @ $99.934 $17,263,731.39 (14) % of Portfolio Assets Applied to Purchase 0.122% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 101 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclays Capital Wells Fargo Securities HSBC Securities Co-Managers Banco Santander PNC Capital Markets Credit Suisse Securities RBS Securities Fifth Third Securities Sumitomo Bank of New York Mizuho Securities U.S. Bancorp Investments (2) Names of Issuers: Perrigo (3) Title of Securities: PRGO 5.3 11/15/43 144A , C#714294AG0 (4) Date of First Offering: 11/05/13 (5) Amount of Total Offering : $400,000,000 (6) Unit Price of Offering: Comparable Securities 1) Celgene, C#15102AL8 2) Baxter International, C#071813BG3 3) Pfizer, C#717081DE0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875%). (8) Years of Issuer’s Operations: (9) Trade Date: 11/05/13 (10) Portfolio Assets on Trade Date: $ (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 260,000 bonds @ $99.582 $258,913.20 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 12,000,000 bonds @ $99.582 $11,949,840.00 (14) % of Portfolio Assets Applied to Purchase 0.048% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 126 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital Mizuho Securities USA Citigroup Global Markets RBS Securities J.P. Morgan Wells Fargo Securities Co-Managers Bank of New York Mellon Mitsubishi UFJ Securities BMO Capital Markets PNC Capital Markets BNP Paribas RBC Capital Markets CIBC World Markets Scotia Capital Key Capital Markets SMBC Nikko Securities Lloyds Securities US Bancorp Investments (2) Names of Issuers: MidAmerican Energy Holdings Company (3) Title of Securities: MIDAM 5.15 11/15/43 144A, C#59562VBC0 (4) Date of First Offering: 11/05/13 (5) Amount of Total Offering : $750,000,000 (6) Unit Price of Offering: Comparable Securities 1) Interstate Power & Light, C#461070AK0 2) Commonwealth Edison, C#202795JB7 3) Southern Power Co., C#843646AJ9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.750 %). (8) Years of Issuer’s Operations: 14 (9) Trade Date: 11/05/13 (10) Portfolio Assets on Trade Date: $ (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 675,000 bonds @ $99.409 $671,010.75 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.409 $19,881,800.00 (14) % of Portfolio Assets Applied to Purchase 0.124% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 14 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclays Capital Wells Fargo Securities HSBC Securities Co-Managers Banco Santander PNC Capital Markets Credit Suisse Securities RBS Securities Fifth Third Securities Sumitomo Bank of New York Mizuho Securities U.S. Bancorp Investments (2) Names of Issuers: Perrigo (3) Title of Securities: PRGO 2.3 11/08/18 144A, C#714294AE5 (4) Date of First Offering: 11/05/13 (5) Amount of Total Offering : $600,000,000 (6) Unit Price of Offering: Comparable Securities 1) Celgene Corportion, C#151020AK0 2) Baxter International, C#071813BJ7 3) Pfizer, C#717081DG5 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.60 %). (8) Years of Issuer’s Operations: (9) Trade Date: 11/05/13 (10) Portfolio Assets on Trade Date: $ (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 555,000 bonds @ $99.859 $554,217.45 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 29,000,000 bonds @ $99.859 $28,959,110.00 (14) % of Portfolio Assets Applied to Purchase 0.102% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 126 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclays Capital Wells Fargo Securities HSBC Securities Co-Managers Banco Santander PNC Capital Markets Credit Suisse Securities RBS Securities Fifth Third Securities Sumitomo Bank of New York Mizuho Securities U.S. Bancorp Investments (2) Names of Issuers: Perrigo (3) Title of Securities: PRGO 4 11/15/23 144A, C#714294AC9 (4) Date of First Offering: 11/05/13 (5) Amount of Total Offering : $800,000,000 (6) Unit Price of Offering: Comparable Securities 1) Celgene, C#15102AJ3 2) Baxter International, C#071813BL2 3) Pfizer, C#717081DH3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650 %). (8) Years of Issuer’s Operations: (9) Trade Date: 11/05/13 (10) Portfolio Assets on Trade Date: $ (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 525,000 bonds @ $99.583 $522,810.75 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.583 $24,895,750.00 (14) % of Portfolio Assets Applied to Purchase 0.097% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 126 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclays Capital Wells Fargo Securities HSBC Securities Co-Managers Banco Santander PNC Capital Markets Credit Suisse Securities RBS Securities Fifth Third Securities Sumitomo Bank of New York Mizuho Securities U.S. Bancorp Investments (2) Names of Issuers: New Perrigo (3) Title of Securities: PRGO 1.3 11/08/16, C#714294AA3 (4) Date of First Offering: 11/05/13 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Baxter International, C#071813BH1 2) Pfizer, Inc., C#717081DD2 3) GlaxoSmithKline, C#377372AG2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.450 %). (8) Years of Issuer’s Operations: (9) Trade Date: 11/05/13 (10) Portfolio Assets on Trade Date: $ (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 555,000 bonds @ $99.897 $554,428.35 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 36,000,000 bonds @ $99.897 $35,962,920.00 (14) % of Portfolio Assets Applied to Purchase 0.102% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 126 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays RBC Capital Markets Goldman, Sachs & Co. Wells Fargo Securities Co-Managers BNY Mellon Capital Markets Ramirez & Co. De La Rosa & Co. Siebert Capital Markets Mitsubishi UFJ Securities TD Securities (2) Names of Issuers: Pacific Gas and Electric Company (3) Title of Securities: PCG 5.125 11/15/43 694308HF7 (4) Date of First Offering: 11/06/13 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Commonwealth Edison, C#202795JB7 2) Southern Power Co., C#843646AJ9 3) Pacific Gas & Electric, C#694308HD2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). (8) Years of Issuer’s Operations: 108 years (9) Trade Date: 11/06/13 (10) Portfolio Assets on Trade Date: $ (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 815,000 bonds @ $99.847 $813,753.05 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.847 $24,961,750.00 (14) % of Portfolio Assets Applied to Purchase 0.150% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 108 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BMO Capital Markets Morgan Stanley BNP Paribas Securities Santander Goldman, Sachs & Co. U.S. Bancorp J.P. Morgan Securities Wells Fargo Securities Co-Managers Barclays Capital Scotia Capital Inc. CIBC World Markets (2) Names of Issuers: Mosaic Company (3) Title of Securities: MOS 5.45 11/15/33, C#61945CAD5 (4) Date of First Offering: 11/07/13 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Burlington Northern Santa Fe, C#12189LAP6 2) LYB International Finance B.V., C#50247VAB5 3) Agrium Inc., C#008916AM0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). (8) Years of Issuer’s Operations: 9 years (9) Trade Date: 11/07/13 (10) Portfolio Assets on Trade Date: $ (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 210,000 bonds @ $99.626 $209,214.60 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.626 $9,962,600.00 (14) % of Portfolio Assets Applied to Purchase 0.039% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 9 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays UBS Investment Bank Goldman, Sachs & Co. Wells Fargo Securities Co-Managers Credit Agricole Securities UniCredit Capital Markets ING Financial Markets The Williams Capital Group Lloyds Securities Cabrera Capital Markets Nomura Securities C.L. King & Associates PNC Capital Markets Drexel Hamilton Santander Investment Securities Lebenthal & Co. SG Americas Securities Muriel Siebert & Co. Standard Chartered Bank (2) Names of Issuers: MetLife, Inc. (3) Title of Securities: MET 4.875 11/13/43, C#59156RBG2 (4) Date of First Offering: 11/07/13 (5) Amount of Total Offering : $1,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) JPMorgan Chase & Co., C#46625HJM3 2) Aon, C#00185AAC8 3) Health Care REIT, C#42217KBB1 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). (8) Years of Issuer’s Operations: 145 years (9) Trade Date: 11/07/13 (10) Portfolio Assets on Trade Date: $ (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 650,000 bonds @ $99.376 $645,944.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 25,000,000 bonds @ $99.376 $24,844,000 (14) % of Portfolio Assets Applied to Purchase 0.119% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 145 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BMO Capital Markets Morgan Stanley BNP Paribas Securities Santander Goldman, Sachs & Co. U.S. Bancorp J.P. Morgan Securities Wells Fargo Securities Co-Managers Barclays Capital Scotia Capital Inc. CIBC World Markets (2) Names of Issuers: Mosaic Company (3) Title of Securities: MOS 5.625 11/15/43, C#61945CAE3 (4) Date of First Offering: 11/07/13 (5) Amount of Total Offering : $600,000,000 (6) Unit Price of Offering: Comparable Securities 1) Burlington Northern Santa Fe, C#12189LAP6 2) LYB International Finance B.V., C#50247VAB5 3) Agrium Inc., C#008916AM0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). (8) Years of Issuer’s Operations: 9 years (9) Trade Date: 11/07/13 (10) Portfolio Assets on Trade Date: $ (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 235,000 bonds @ $99.913 $234,795.55 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 11,000,000 bonds @ $99.913 $10,990,430.00 (14) % of Portfolio Assets Applied to Purchase 0.043% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 9 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Goldman, Sachs & Co. BofA Merrill Lynch J.P. Morgan Co-Managers Deutsche Bank Securities HSBC Morgan Stanley RBC Capital Markets RBS Standard Chartered Bank BMO Capital Markets TD Securities Citigroup Wells Fargo Securities (2) Names of Issuers: Thomson Reuters Corporation (3) Title of Securities: TRICN 5.65 11/23/43, C#884903BP9 (4) Date of First Offering: 11/14/13 (5) Amount of Total Offering : $350,000,000 (6) Unit Price of Offering: Comparable Securities 1) Apple Inc., C#037833AL4 2) Intel Corporation, C#458140AP5 3) Rogers Communications, C#775109AZ4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). (8) Years of Issuer’s Operations: 5 years (9) Trade Date: 11/14/13 (10) Portfolio Assets on Trade Date: $ (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 300,000 bonds @ $98.046 $294,138.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $98.046 $14,706,900.00 (14) % of Portfolio Assets Applied to Purchase 0.054% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 5 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Goldman, Sachs & Co. BofA Merrill Lynch J.P. Morgan Co-Managers Deutsche Bank Securities HSBC Morgan Stanley RBC Capital Markets RBS Standard Chartered Bank BMO Capital Markets TD Securities Citigroup Wells Fargo Securities (2) Names of Issuers: Thomson Reuters Corporation (3) Title of Securities: TRICN 4.3 11/23/23, C#884903BQ7 (4) Date of First Offering: 11/14/13 (5) Amount of Total Offering : $600,000,000 (6) Unit Price of Offering: Comparable Securities 1) Altera Corporation, C#021441AF7 2) IBM Corporation, C#459200HP9 3) Moody’s Corporation, C#615369AC9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.450 %). (8) Years of Issuer’s Operations: 5 years (9) Trade Date: 11/14/13 (10) Portfolio Assets on Trade Date: $ (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 330,000 bonds @ $99.381 $327,957.30 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 13,000,000 bonds @ $99.381 $12,919,530.00 (14) % of Portfolio Assets Applied to Purchase 0.061% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 5 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Goldman, Sachs & Co. BofA Merrill Lynch J.P. Morgan Co-Managers Deutsche Bank Securities HSBC Morgan Stanley RBC Capital Markets RBS Standard Chartered Bank BMO Capital Markets TD Securities Citigroup Wells Fargo Securities (2) Names of Issuers: Thomson Reuters Corporation (3) Title of Securities: TRICN 1.3 02/23/17, C#884903BN4 (4) Date of First Offering: 11/14/13 (5) Amount of Total Offering : $550,000,000 (6) Unit Price of Offering: Comparable Securities 1) Apple Inc., C#037833AJ9 2) IBM Corporation, C#459200HK0 3) Texas Instruments Inc., C#882508AV6 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.250 %). (8) Years of Issuer’s Operations: 5 years (9) Trade Date: 11/14/13 (10) Portfolio Assets on Trade Date: $ (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 500,000 bonds @ $99.528 $497,640.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 24,000,000 bonds @ $99.528 $23,886,720.00 (14) % of Portfolio Assets Applied to Purchase 0.092% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 5 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays J.P. Morgan Deutsche Bank Co-Managers Citigroup Global Markets BNY Mellon Capital Markets Goldman, Sachs & Co. Credit Agricole Securities HSBC Securities ING Financial Markets Lloyds Securities BNP Paribas Securities Morgan Stanley Commerz Markets RBS Securities Wells Fargo Securities (2) Names of Issuers: XLIT Ltd. (3) Title of Securities: XL 5.25 12/15/43, C#98420EAB1 (4) Date of First Offering: 11/18/13 (5) Amount of Total Offering : $300,000,000 (6) Unit Price of Offering: Comparable Securities 1) JPMorgan Chase & Co., C#46625HJM3 2) Prudential Financial, C#74432QBY0 3) Aon PLC, C#00185AAC8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). (8) Years of Issuer’s Operations: 27 years (9) Trade Date: 11/18/13 (10) Portfolio Assets on Trade Date: $ (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 235,000 bonds @ $99.77 $234,459.50 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,000,000 bonds @ $99.77 $6,983,900.00 (14) % of Portfolio Assets Applied to Purchase 0.043% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 27 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Wells Fargo Securities Jefferies US Bancorp Co-Managers RBC Capital Markets Regions Securities SunTrust Robinson Humphrey Scotiabank BB&T Capital Markets (2) Names of Issuers: Tanger Properties (3) Title of Securities: SKT 3.875 12/01/23, C#875484AG2 (4) Date of First Offering: 11/18/13 (5) Amount of Total Offering : $250,000,000 (6) Unit Price of Offering: Comparable Securities 1) HCP Inc., C#40414LAJ8 2) Health Care REIT, C#42217KBC9 3) DDR Corp., C#23317HAB8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65 %). (8) Years of Issuer’s Operations: 32 years (9) Trade Date: 11/18/13 (10) Portfolio Assets on Trade Date: $ (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 335,000 bonds @ $98.36 $329,506.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $98.36 $9,836,000.00 1 (14) % of Portfolio Assets Applied to Purchase 0.061% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 32 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch Wells Fargo Securities Goldman, Sachs & Co. UBS Investment Bank RBC Capital Markets Co-Managers (2) Names of Issuers: Sempra Energy (3) Title of Securities: SRE 4.05 12/01/23, C#816851AU3 (4) Date of First Offering: 11/19/13 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Black Hills Corporation, C#092113AH2 2) Duke Energy Corporation, C#26441CAL9 3) DTE Electric, C#23338VAB2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.65 %). (8) Years of Issuer’s Operations: 15 years (9) Trade Date: 11/19/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 315,000 bonds @ $99.665 $313,944.75 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.665 $9,966,500.00 1 (14) % of Portfolio Assets Applied to Purchase 0.058% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 15 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of New York J.P. Morgan Securities BofA Merrill Lynch Wells Fargo Securities Barclays Capital Co-Managers Guggenheim Securities SMBC Nikko Securities Americas Mitsubishi UFJ Securities PNC Capital Markets RBC Capital Markets Santander Investment Securities RBS Securities BB&T Capital Markets SunTrust Robinson Humphrey TD Securities U.S. Bancorp Investments Capital One Securities Fifth Third Securities Regions Securities KeyBanc Capital Markets The Williams Capital Group Mizuho Securities (2) Names of Issuers: CVS Caremark Corporation (3) Title of Securities: CVS 5.3 12/05/2043, C#126650CD0 (4) Date of First Offering: 12/02/13 (5) Amount of Total Offering : $750,000,000 (6) Unit Price of Offering: Comparable Securities 1) Philip Morris Intl., C#718172BD0 2) Diageo Capital, C#2523YAV1 3) Philip Morris Intl., C#718172AW9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). (8) Years of Issuer’s Operations : 6 years (9) Trade Date: 12/02/13 (10) Portfolio Assets on Trade Date: 1 (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 195,000 bonds @ $99.806 $194,621.70 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 14,000,000 bonds @ $99.806 $13,972,840.00 (14) % of Portfolio Assets Applied to Purchase 0.036% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 6 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of New York J.P. Morgan Securities BofA Merrill Lynch Wells Fargo Securities Barclays Capital Co-Managers Guggenheim Securities SMBC Nikko Securities Americas Mitsubishi UFJ Securities PNC Capital Markets RBC Capital Markets Santander Investment Securities RBS Securities BB&T Capital Markets SunTrust Robinson Humphrey TD Securities U.S. Bancorp Investments Capital One Securities Fifth Third Securities Regions Securities KeyBanc Capital Markets The Williams Capital Group Mizuho Securities (2) Names of Issuers: CVS Caremark Corporation (3) Title of Securities: CVS 4 12/05/2023, C#126650CC2 (4) Date of First Offering: 12/02/13 (5) Amount of Total Offering : $1,250,000,000 (6) Unit Price of Offering: Comparable Securities 1) Philip Morris Intl, C#718172BE8 2) Coca-Cola Co., C#191216BE9 3) Procter & Gamble, C#742718EB1 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650 %). (8) Years of Issuer’s Operations : 6 years (9) Trade Date: 12/02/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 335,000 bonds @ $99.560 $333,526.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.560 $9,956,000.00 (14) % of Portfolio Assets Applied to Purchase 0.062% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 6 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of New York J.P. Morgan Securities BofA Merrill Lynch Wells Fargo Securities Barclays Capital Co-Managers Guggenheim Securities SMBC Nikko Securities Americas Mitsubishi UFJ Securities PNC Capital Markets RBC Capital Markets Santander Investment Securities RBS Securities BB&T Capital Markets SunTrust Robinson Humphrey TD Securities U.S. Bancorp Investments Capital One Securities Fifth Third Securities Regions Securities KeyBanc Capital Markets The Williams Capital Group Mizuho Securities (2) Names of Issuers: CVS Caremark Corporation (3) Title of Securities: CVS 2.25 12/05/18, C#126650CB4 (4) Date of First Offering: 12/02/13 (5) Amount of Total Offering : $1,250,000,000 (6) Unit Price of Offering: Comparable Securities 1) Philip Morris Intl, C#718172BF5 2) Coca-Cola Co., C#191216BF6 3) Unilever Capital Corporation, C#904764AQ0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.600 %). (8) Years of Issuer’s Operations : 6 years (9) Trade Date: 12/02/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 1 (12) Total Price Paid by Portfolio: 500,000 bonds @ $99.887 $499,435.00 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 27,000,000 bonds @ $99.887 $26,969,490.00 (14) % of Portfolio Assets Applied to Purchase 0.093% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 6 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital J.P. Morgan Securities HSBC Securities Wells Fargo Securities Co-Managers CAVU Securities Ramirez & Co. Lebenthal Capital Markets The Williams Capital Group (2) Names of Issuers: Microsoft Corporation (3) Title of Securities: MSFT 3.625 12/15/23, C#594918AW4 (4) Date of First Offering: 12/03/13 (5) Amount of Total Offering : $1,500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Altera Corporation, C#021441AF7 2) IBM, C#459200HP9 3) Motorola Solutions, C#620076BC2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.450 %). (8) Years of Issuer’s Operations : 38 years (9) Trade Date: 12/03/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 1,340,000 bonds @ $99.508 $1,333,407.20 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 40,000,000 bonds @ $99.508 $39,803,200.00 1 (14) % of Portfolio Assets Applied to Purchase 0.247% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 38 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital J.P. Morgan Securities HSBC Securities Wells Fargo Securities Co-Managers CAVU Securities Ramirez & Co. Lebenthal Capital Markets The Williams Capital Group (2) Names of Issuers: Microsoft Corporation (3) Title of Securities: MSFT 4.875 12/15/43, C#594918AX2 (4) Date of First Offering: 12/03/13 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Apple Inc. C#037833AL4 2) Rogers Communications, C#775109AZ4 3) Phillip Morris Intl., C#718172BD0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.875 %). (8) Years of Issuer’s Operations : 38 years (9) Trade Date: 12/03/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 355,000 bonds @ $99.654 $353,771.70 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 14,000,000 bonds @ $99.654 $13,951,560.00 1 (14) % of Portfolio Assets Applied to Purchase 0.066% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 38 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Wells Fargo Securities J.P. Morgan Citigroup Co-Managers Deutsche Bank Securities Regions Securities PNC Capital Markets SunTrust Robinson Humphrey RBC Capital Markets TD Securities BBVA Securities U.S. Bancorp Investments Capital One Securities (2) Names of Issuers: Federal Realty Investment Trust (3) Title of Securities: FRT 3.95 01/15/24, C#313747AU1 (4) Date of First Offering: 12/04/13 (5) Amount of Total Offering : $300,000,000 (6) Unit Price of Offering: Comparable Securities 1) Fifth Third Bancorp, C#316773CP3 2) HCP, C#40414LAJ8 3) Health Care REIT, C#42217KBC9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650 %). (8) Years of Issuer’s Operations : 51 years (9) Trade Date: 12/04/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 655,000 bonds @ $99.018 $648,567.90 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 20,000,000 bonds @ $99.018 $19,803,600.00 (14) % of Portfolio Assets Applied to Purchase 0.121 % (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 51 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P. Morgan Wells Fargo Co-Managers Mitsubishi UFJ Securities Commerz Markets RBS Securities Fifth Third Securities TD Securities (USA) HSBC Securities (USA) BMO Capital Markets U.S. Bancorp BNY Mellon Capital Markets (2) Names of Issuers: Crane Co. (3) Title of Securities: CR 2.75 12/15/18, C#224399AS4 (4) Date of First Offering: 12/10/13 (5) Amount of Total Offering : $250,000,000 (6) Unit Price of Offering: Comparable Securities 1) Tyco Electronics Group, C#902133AN7 2) Caterpillar Financial, C#14912L5T4 3) Altera Corporation, C#021441AE0 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.600 %). (8) Years of Issuer’s Operations : 158 years (9) Trade Date: 12/10/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 235,000 bonds @ $99.986 $234,967.10 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 11,000,000 bonds @ $99.986 $10,998,460.00 (14) % of Portfolio Assets Applied to Purchase 0.044% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 158 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books J.P. Morgan Wells Fargo Co-Managers Mitsubishi UFJ Securities Commerz Markets RBS Securities Fifth Third Securities TD Securities (USA) HSBC Securities (USA) BMO Capital Markets U.S. Bancorp BNY Mellon Capital Markets (2) Names of Issuers: Crane Co. (3) Title of Securities: CR 4.45 12/15/23, C#224399AR6 (4) Date of First Offering: 12/10/13 (5) Amount of Total Offering : $300,000,000 (6) Unit Price of Offering: Comparable Securities 1) Caterpillar Financial, C#14912L5X5 2) CSX Corporation, C#126408GZ0 3) Burlington Northern Santa Fe, C#12189LAQ4 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.650 %). (8) Years of Issuer’s Operations : 158 years (9) Trade Date: 12/10/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 295,000 bonds @ $99.992 $294,976.40 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.992 $9,999,200.00 (14) % of Portfolio Assets Applied to Purchase 0.055% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 158 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Barclays Capital Goldman, Sachs & Co. Citigroup Global Markets Morgan Stanley Credit Suisse Wells Fargo Securities Co-Managers BofA Merrill Lynch UBS Securities J.P. Morgan Bank of Nova Scotia Mitsubishi UFJ Securities BMO Capital Markets RBC Capital Markets CIBC RBS Securities US Bancorp (2) Names of Issuers: Devon Energy Corporation (3) Title of Securities: DVN 1.2 12/15/16, C#25179MAS2 (4) Date of First Offering: 12/11/13 (5) Amount of Total Offering : $650,000,000 (6) Unit Price of Offering: Comparable Securities 1) Shell International Finance, C#822582AZ5 2) Total Capital International, C#89153VAF6 3) Petrobras Global Finance, C#71647NAC3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.350 %). (8) Years of Issuer’s Operations : 42 years (9) Trade Date: 12/11/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 835,000 bonds @ $99.901 $834,173.35 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 10,000,000 bonds @ $99.901 $9,990,100.00 (14) % of Portfolio Assets Applied to Purchase 0.155% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 42 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch J.P. Morgan Barclarys Morgan Stanley Goldman, Sachs & Co. UBS Securities Co-Managers Citigroup Global Markets Wells Fargo Securities Credit Suisse BMO Capital Markets Mitsubishi UFJ Securities CIBC World Markets RBC Capital Markets Scotia Capital RBS Securities U.S. Bancorp Investments (2) Names of Issuers: Devon Energy Corporation (3) Title of Securities: DVN 2.25 12/15/18, C#25179MAT0 (4) Date of First Offering: 12/11/13 (5) Amount of Total Offering : $750,000,000 (6) Unit Price of Offering: Comparable Securities 1) Shell International Finance, C#822582BA9 2) BP Capital Markets, C#05565QCG1 3) Statoil ASA, C#85771PAR3 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.600 %). (8) Years of Issuer’s Operations : 42 years (9) Trade Date: 12/11/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 840,000 bonds @ $99.827 $838,546.80 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 40,000,000 bonds @ $99.827 $39,930,800.00 (14) % of Portfolio Assets Applied to Purchase 0.156% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 42 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Credit Suisse Securities Morgan Stanley & Co. J.P. Morgan Securities RBS Securities Co-Managers BMO Capital Markets Danske Markets BNY Mellon Capital Mischler Financial Group Capital One Securities RBC Capital Markets CIBC World Markets TD Securities Citigroup Wells Fargo Securities (2) Names of Issuers: The Royal Bank of Scotland Group plc (3) Title of Securities: RBS 6 12/19/23, C#780097AZ4 (4) Date of First Offering: 12/16/13 (5) Amount of Total Offering : $2,000,000,000 (6) Unit Price of Offering: Comparable Securities 1) Valley National Bancorp, C#919794AB3 2) American Tower Corporation, C#03027XAD2 3) EPR Properties, C#26884UAA7 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.400 %). (8) Years of Issuer’s Operations : 286 years (9) Trade Date: 12/16/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 2,215,000 bonds @ $99.098 $2,195,020.70 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 50,000,000 bonds @ $99.098 $49,549,000.00 (14) % of Portfolio Assets Applied to Purchase 0.409% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 286 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch U.S. Bancorp Citigroup Wells Fargo Securities RBS Securities Co-Managers BNY Mellon Capital Markets PNC Capital Markets Fifth Third Securities CastleOak Securities Mitsubishi UFJ Securities The Williams Capital Group RBC Capital Markets (2) Names of Issuers: The Kroger Company (3) Title of Securities: KR 1.2 10/1716, C#501044CU3 (4) Date of First Offering: 12/16/13 (5) Amount of Total Offering : $300,000,000 (6) Unit Price of Offering: Comparable Securities 1) Diageo Capital, C#25243YAS8 2) Coca-Cola Co., C#191216BD1 3) Ford Motor Credit, C#345397WJ8 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.350 %). (8) Years of Issuer’s Operations : 130 years (9) Trade Date: 12/16/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 335,000 bonds @ $99.937 $334,788.95 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.937 $14,990,550.00 (14) % of Portfolio Assets Applied to Purchase 0.062% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 130 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books BofA Merrill Lynch U.S. Bancorp Citigroup Wells Fargo Securities RBS Securities Co-Managers BNY Mellon Capital Markets PNC Capital Markets Fifth Third Securities CastleOak Securities Mitsubishi UFJ Securities The Williams Capital Group RBC Capital Markets (2) Names of Issuers: The Kroger Company (3) Title of Securities: KR 2.3 01/15/19, C#501044CW9 (4) Date of First Offering: 12/16/13 (5) Amount of Total Offering : $500,000,000 (6) Unit Price of Offering: Comparable Securities 1) Philip Morris International, C#718172BF5 2) Coca-Cola Co., C#191216BF6 3) Pepsico Inc., C#7131448CK2 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer (0.600 %). (8) Years of Issuer’s Operations : 130 years (9) Trade Date: 12/16/13 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: 500,000 bonds @ $99.852 $499,260.00 1 (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $99.852 $14,977,800.00 (14) % of Portfolio Assets Applied to Purchase 0.093% (15) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (17) Years of Continuous Operation (unless municipal security, see below) 130 years (18) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (19) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Citigroup Global Markets Inc, JP Morgan Securities Co Manager: HSBC Securities, Wells Fargo & Co, KeyBanc Capital Markets, Mitsubishi UFJ Securities USA, Mizuho Securities USA Inc, RBS Securities Corp, US Bancorp, Williams Capital Group LP (2) Names of Issuers: L BRANDS INC 5.625% (3) Title of Securities: LTD 5.625% (4) Cusip: 501797AJ3 (5) Date of First Offering: 10/10/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 0.75% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 10/10/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 1,200,000 bonds @ $100 $1,200,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 (15) % of Portfolio Assets Applied to Purchase 0.172% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, RBC Capital Markets, Wells Fargo Securities LLC (2) Names of Issuers: GRAY TELEVISION INC 7.5% (3) Title of Securities: GTN 7.5% (4) Cusip: 389375AH9 (5) Date of First Offering: 10/15/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.625% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 10/15/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 1,225,000 bonds @ $102.125 $1,251,031.25 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 4,000,000 bonds @ $102.125 $4,085,000 (15) % of Portfolio Assets Applied to Purchase 0.179% 1 (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, JP Morgan, Wells Fargo & Co Co Manager: BMO Capital Markets Corp, Capital One Southcoast Inc, Fifth Third Securities Inc, PNC Capital Markets, SunTrust Robinson Humphrey, US Bancorp Investments Inc (2) Names of Issuers: FERRELLGAS LP 6.75% (3) Title of Securities: FGP 6.75% (4) Cusip: 315292AN2 (5) Date of First Offering: 10/21/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.75% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 10/21/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 1,180,000 bonds @ $100 $1,180,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $100 $2,000,000 (15) % of Portfolio Assets Applied to Purchase 0.174 % (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Bank PLC (US), Citigroup Global Markets Inc, JP Morgan Securities, Morgan Stanley, RBC Capital Markets, RBS Securities Corp, SunTrust Robinson Humphrey, Wells Fargo Securities LLC Co Manager: Credit Suisse Securities USA LLC, Mitsubishi UFJ Securities USA Inc (2) Names of Issuers: CRESTWOOD MIDSTREAM PART 6.125% (3) Title of Securities: CMLP 6.125% (4) Cusip: 226373AG3 (5) Date of First Offering: 10/22/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.75% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 10/22/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 365,000 bonds @ $100 $365,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,500,000 bonds @ $100 $1,500,000 (15) % of Portfolio Assets Applied to Purchase 0.054% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Goldman Sachs & Co, JP Morgan Securities Co Manager: Citigroup Global Markets Inc, Morgan Stanley, Samuel Ramirez & Co Inc, Wells Fargo Securities LLC (2) Names of Issuers: USG CORP 5.875% (3) Title of Securities: USG 5.875% (4) Cusip: 903293BC1 (5) Date of First Offering: 10/28/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.25% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 10/28/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 580,000 bonds @ $100 $580,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 1 (15) % of Portfolio Assets Applied to Purchase 0.0853% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Citigroup Global Markets Inc, Credit Suisse, Deutsche Bank Securities Inc, Goldman Sachs & Co, HSBC Securities, KKR Capital Markets LLC, Wells Fargo & Co (2) Names of Issuers: FIRST DATA CORPORATION 11.75% (3) Title of Securities: FDC 11.75% (4) Cusip: 319963BK9 (5) Date of First Offering: 5/15/2013 (original date) (Add-on date: 10/30/2013) (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.0% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 5/15/2013 (original date) (Add-on date: 10/30/2013) (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 900,000 bonds @ $100 $900,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,000,000 bonds @ $100 $3,000,000 1 (15) % of Portfolio Assets Applied to Purchase 0.132% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays, Citi, JP Morgan, RBS, Royal Bank of Canada, Swiss Credit Bank, UBS, Wells Fargo Securities LLC Co Manager: DNB Markets, Mitsubishi UFJ Securities USA, Natixis Securities North Ameri, Scotia Capital USA Inc, SunTrust Robinson Humphrey (2) Names of Issuers: KINDER MORGAN INC 5% (3) Title of Securities: KMI 5% (4) Cusip: 49456BAA9 (5) Date of First Offering: 10/31/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 0.75% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 10/31/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 830,000 bonds @ $100 $830,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,500,000 bonds @ $100 $1,500,000 (15) % of Portfolio Assets Applied to Purchase 0.122% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, JP Morgan Securities, Mitsubishi UFJ Securities USA, Wells Fargo Securities LLC Co Manager: Citigroup Global Markets Inc, Comerica Securities, Evercore Partners Inc, Fifth Third Securities Inc, ING Bank NV/United States, Loop Capital Markets LLC, Morgan Stanley, PNC Capital Markets, TD Securities, US Bancorp, Wedbush Securities (2) Names of Issuers: RR DONNELLEY & SONS CO 6.5% (3) Title of Securities: RRD 6.5% (4) Cusip: 257867BA8 (5) Date of First Offering: 11/6/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.485% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 11/6/2013 (11) Portfolio Assets on Trade Date: 1 (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 560,000 bonds @ $100 $560,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 (15) % of Portfolio Assets Applied to Purchase 0.0824% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Barclays Capital, Credit Suisse Securities USA LLC, Goldman Sachs & Co, JP Morgan Securities, Nomura Securities International, Rabo Securities USA Inc, SunTrust Robinson Humphrey, Wells Fargo Securities LLC (2) Names of Issuers: POST HOLDINGS INC 6.75% (3) Title of Securities: POST 6.75% (4) Cusip: 737446AE4 (5) Date of First Offering: 11/13/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 11/13/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 285,000 bonds @ $100 $285,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 1 (15) % of Portfolio Assets Applied to Purchase 0.042% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Wells Fargo Securities LLC Co Manager: Barclays Capital, Fifth Third Securities Inc, Goldman Sachs & Co, HSBC Securities, Huntington Investment Co/The, JP Morgan Securities, RBS Securities Corp (2) Names of Issuers: WESCO DISTRIBUTION INC 5.375% (3) Title of Securities: WCC 5.375% (4) Cusip: 95081QAJ3 (5) Date of First Offering: 11/21/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 11/21/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 625,000 bonds @ $100 $625,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 (15) % of Portfolio Assets Applied to Purchase 0.092% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, JP Morgan Securities, RBC Capital Markets Co Manager: Deutsche Bank Securities Inc, Goldman Sachs & Co, Wells Fargo Securities LLC (2) Names of Issuers: CALUMET SPECIALTY PROD 7.625% (3) Title of Securities: CLMT 7.625% (4) Cusip: 131477AK7 (5) Date of First Offering: 11/21/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.75% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 11/21/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 325,000 bonds @ $98.494 $320,105.50 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 500,000 bonds @ $98.494 $492,470 (15) % of Portfolio Assets Applied to Purchase 0.047% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: JP Morgan Securities, Merrill Lynch Pierce Fenner & Smith, RBC Capital Markets, SunTrust Robinson Humphrey, Wells Fargo Securities LLC Co Manager: BBVA Securities Inc, BNP Paribas Securities Corp, Fifth Third Securities Inc, HSBC Securities, Mitsubishi UFJ Securities USA Inc, Mizuho Securities USA Inc, Santander Investment Securities (2) Names of Issuers: NCR ESCROW CORP 5.875% (3) Title of Securities: NCR 5.875% (4) Cusip: 628865AA5 (5) Date of First Offering: 12/5/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.25% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 12/5/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: 1 (13) Total Price Paid by Portfolio: 280,000 bonds @ $100 $280,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 (15) % of Portfolio Assets Applied to Purchase 0.0413% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: JP Morgan Securities, Merrill Lynch Pierce Fenner & Smith, RBC Capital Markets, SunTrust Robinson Humphrey, Wells Fargo Securities LLC Co Manager: BBVA Securities Inc, BNP Paribas Securities Corp, Fifth Third Securities Inc, HSBC Securities, Mitsubishi UFJ Securities USA Inc, Mizuho Securities USA Inc, Santander Investment Securities (2) Names of Issuers: NCR ESCROW CORP 6.375% (3) Title of Securities: NCR 6.375% (4) Cusip: 628865AC1 (5) Date of First Offering: 12/5/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.25% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 12/5/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: 1 (13) Total Price Paid by Portfolio: 280,000 bonds @ $100 $280,000 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,000,000 bonds @ $100 $1,000,000 (15) % of Portfolio Assets Applied to Purchase 0.0413% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: CIBC Bank, Citigroup Global Markets Inc, Goldman Sachs & Co, JP Morgan, Wells Fargo Securities LLC Co Manager: BB&T Capital Markets, BBVA Securities Inc, Mitsubishi UFJ Securities USA Inc (2) Names of Issuers: ULTRA PETROLEUM CORP 5.75% (3) Title of Securities: UPL 5.75% (4) Cusip: 903914AA7 (5) Date of First Offering: 12/6/2013 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.75% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 12/6/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 695,000 bonds @ $100 $695,000 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 4,500,000 bonds @ $100 $4,500,000 (15) % of Portfolio Assets Applied to Purchase 0.102% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Citigroup Global Markets Inc, Deutsche Bank Securities Inc, HSBC Securities, JP Morgan Securities, Lloyds Securities Inc, Mitsubishi UFJ Securities USA, RBS Securities Corp, UBS Investment Bank/US, Wells Fargo Securities LLC (2) Names of Issuers: ASHTEAD CAPITAL INC 6.5% (Add-on) (3) Title of Securities: AHTLN 6.5% (4) Cusip: 045054AB9 (5) Date of First Offering: Add-on: 12/11/2013 (Initial: 6/29/2012) (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.5% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 12/11/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 255,000 bonds @ $106 $270,300 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 3,500,000 bonds @ $106 $3,710,000 (15) % of Portfolio Assets Applied to Purchase 0.040% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 23, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: BMO Capital Markets, Wells Fargo & Co (2) Names of Issuers: SIMMONS FOODS INC 10.5% (3) Title of Securities: SIMFOO 10.5% (4) Cusip: 828732AA5 (5) Date of First Offering: 10/29/2010 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 1.375% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 12/12/2013 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 610,000 bonds @ $104.75 $638,975 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 2,000,000 bonds @ $104.75 $2,095,000 (15) % of Portfolio Assets Applied to Purchase 0.0941% 1 (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Lead Syndicate Manager: Bank of America Merrill Lynch, Barclays Capital, Citigroup Global Markets Inc, Credit Suisse Securities USA LLC, Deutsche Bank Securities Inc, Goldman Sachs & Co, HSBC Securities, KKR Capital Markets LLC, Wells Fargo Securities LLC Co Manager: Drexel Hamilton LLC (2) Names of Issuers: FIRST DATA CORPORATION 11.75% (3) Title of Securities: FDC 11.75% (4) Cusip: 319963BM5 (5) Date of First Offering: 12/16/13 (6) Amount of Total Offering: (7) Unit Price of Offering: (8) Underwriting Spread or Commission: 0.9475% (9) Years of Issuer’s Operations: > 3 years (10) Trade Date: 1 2/16/13 (11) Portfolio Assets on Trade Date: (12) Price Paid per Unit: (13) Total Price Paid by Portfolio: 300,000 bonds @ $103.5 $310,500 1 (14) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 1,500,000 bonds @ $103.5 $1,552,500.00 (15) % of Portfolio Assets Applied to Purchase 0.0458% (16) Test set forth in paragraph (B)(4) of Procedures satisfied? Yes (17) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated (18) Years of Continuous Operation (unless municipal security, see below) >3 years (19) Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A (20) Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trust’s Rule 10f-3 procedures. Wells Capital Management Date: January 15, 2014 Name of Investment Adviser Firm Name: Mai S. Shiver Title: Director of Business Risk/CCO 2
